


Exhibit 10.1
EXECUTION VERSION


 
U.S. $1,100,000,000
 
FIVE YEAR CREDIT AGREEMENT
 
Dated as of October 14, 2011
 
Among
 
THE HERSHEY COMPANY,
 
as Borrower,


and
 
THE INITIAL LENDERS NAMED HEREIN,
 
as Initial Lenders,
 
and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent,
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent,
 
and
 
CITIBANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
 
as Documentation Agents,
 
and
 
BANK OF AMERICA MERRILL LYNCH,
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and
PNC CAPITAL MARKETS LLC
 
as Joint Lead Arrangers and Joint Book Managers,




Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 
SECTION 1.01.
Certain Defined Terms
1
SECTION 1.02.
Computation of Time Periods 
14
SECTION 1.03.
Accounting Terms
14

 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

 
SECTION 2.01.
The Revolving Credit Advances
15
SECTION 2.02.
Making the Revolving Credit Advances
15
SECTION 2.03.
The Competitive Bid Advances
17
SECTION 2.04.
Fees
21
SECTION 2.05.
Termination, Reduction or Increase of the Commitments
21
SECTION 2.06.
Repayment of Revolving Credit Advances
24
SECTION 2.07.
Interest on Revolving Credit Advances
24
SECTION 2.08.
Interest Rate Determination
25
SECTION 2.09.
Optional Conversion of Revolving Credit Advances
26
SECTION 2.10.
Optional Prepayments of Revolving Credit Advances
26
SECTION 2.11.
Increased Costs
27
SECTION 2.12.
Illegality
28
SECTION 2.13.
Payments and Computations
29
SECTION 2.14.
Taxes
30
SECTION 2.15.
Sharing of Payments, Etc.
33
SECTION 2.16.
Use of Proceeds
33
SECTION 2.17.
Mandatory Assignment by a Lender; Mitigation
34
SECTION 2.18.
Evidence of Debt
35
SECTION 2.19.
Extension of Termination Date 35

 
 

--------------------------------------------------------------------------------

 
2
 
 

SECTION 2.20  Defaulting Lenders
 
37

 
 
 
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
       
SECTION 3.01.
Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
39
SECTION 3.02.
Initial Borrowing of Each Designated Subsidiary
40
SECTION 3.03.
Conditions Precedent to Each Revolving Credit Borrowing
41
SECTION 3.04.
Conditions Precedent to Each Competitive Bid Borrowing
42
SECTION 3.05.
Determinations Under Section 3.01
42

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
SECTION 4.01.
Representations and Warranties of the Company
43

 
ARTICLE V COVENANTS OF THE COMPANY

 
SECTION 5.01.
Affirmative Covenants
44
SECTION 5.02.
Negative Covenants
48
SECTION 5.03.
Financial Covenant
49

 
ARTICLE VI EVENTS OF DEFAULT

 
SECTION 6.01.
Events of Default
49

 
ARTICLE VII GUARANTY

 
SECTION 7.01.
Guaranty
51
SECTION 7.02.
Guaranty Absolute
52
SECTION 7.03.
Waivers and Acknowledgments
53
SECTION 7.04.
Subrogation
53
SECTION 7.05.
Continuing Guaranty; Assignments Under the Credit Agreement
54
SECTION 7.06.
No Stay
54

 
ARTICLE VIII THE AGENT

 
SECTION 8.01.
Authorization and Authority
54
SECTION 8.02.
Rights as a Lender
54

 
 

--------------------------------------------------------------------------------

 
3
 
 

      SECTION 8.03 Exculpatory Provisions 55
SECTION 8.04.
Reliance by Agent
55
SECTION 8.05.
Delegation of Duties
56
SECTION 8.06.
Resignation of Agent
56
SECTION 8.07.
Non-Reliance on Agent and Other Lenders 57
SECTION 8.08.
No Other Duties, Etc. 57      

 
ARTICLE IX MISCELLANEOUS

 
SECTION 9.01.
Amendments, Etc.
57
SECTION 9.02.
Notices, Etc.
58
SECTION 9.03.
No Waiver; Remedies
60
SECTION 9.04.
Costs and Expenses
61
SECTION 9.05.
Right of Set-off
63
SECTION 9.06.
Binding Effect
64
SECTION 9.07.
Assignments, Designations and Participations
64
SECTION 9.08.
Designated Subsidiaries
67
SECTION 9.09.
Confidentiality
69
SECTION 9.10.
Governing Law
69
SECTION 9.11.
Execution in Counterparts
69
SECTION 9.12.
Jurisdiction, Etc.
69
SECTION 9.13.
Patriot Act
70
SECTION 9.14.
Survival of Representations and Warranties 70 SECTION 9.15. Severability 71
SECTION 9.16.
No Advisory or Fiduciary Responsibility 71
SECTION 9.17.
Waiver of Jury Trial 72            


 
 

--------------------------------------------------------------------------------

4 


SCHEDULES
 
Schedule I - List of Applicable Lending Offices
 
Schedule 4.01(c) - Required Authorizations and Approvals
 
10.02 - Agent’s Office; Certain Addresses for Notices
 


 
EXHIBITS


Exhibit A-1
 -
Form of Revolving Credit Note
 
Exhibit A-2
 -
Form of Competitive Bid Note
 
Exhibit B-1
 -
Form of Notice of Revolving Credit Borrowing
 
Exhibit B-2
 -
Form of Notice of Competitive Bid Borrowing
 
Exhibit C
 -
Form of Assignment and Assumption
 
Exhibit D
 -
Form of Assumption Agreement
 
Exhibit E
 -
Form of Designation Letter
 
Exhibit F
 -
Form of Acceptance by Process Agent
 
Exhibit G
 -
Form of Opinion of General Counsel of the Company
 
Exhibit H
 -
Form of Opinion of Counsel to a Designated Subsidiary


 
 

--------------------------------------------------------------------------------

 


FIVE YEAR CREDIT AGREEMENT
 
Dated as of October 14, 2011
 
THE HERSHEY COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, BANK OF AMERICA, N.A. (“Bank of America”),
as administrative agent (or any successor thereto, the “Agent”) for the Lenders
(as hereinafter defined), JPMORGAN CHASE BANK, N.A., as syndication agent,
CITIBANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as documentation agents, J.P.
MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. and PNC CAPITAL MARKETS
LLC, as joint lead arrangers and joint book managers (the “Arrangers”), agree as
follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 9.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.
 


 
 
 

--------------------------------------------------------------------------------

 


“Applicable Margin” means for Base Rate Advances, or for Eurodollar Rate
Advances, as of any date, a percentage per annum determined by reference to the
Level in effect on such date as set forth below:
 
Level
Applicable Margin for
Eurodollar Rate Advances
Applicable Margin for
Base Rate Advances
    Level 1
0.450%
0.000%
Level 2
0.565%
0.000%
Level 3
0.680%
0.000%
Level 4
0.900%
0.000%
Level 5
0.975%
0.000%
Level 6
1.175%
0.175%

 
“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Level in effect on such date as set forth below:
 
Level
Applicable
Percentage
Level 1
0.050%
Level 2
0.060%
Level 3
0.070%
Level 4
0.100%
Level 5
0.150%
Level 6
0.200%

 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 
“Arranger” means any of Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc. and PNC Capital Markets LLC
in its capacity as joint lead arranger and joint book manager.
 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and, if required, accepted by the Agent, in
substantially the form of Exhibit C hereto.
 
“Assuming Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(c) or 2.19(c).
 
“Assumption Agreement” means an agreement in substantially the form of Exhibit D
hereto by which an Eligible Assignee agrees to become a Lender hereunder
pursuant to Section 2.05(c), agreeing to be bound by all obligations of a Lender
hereunder.
 


 
2

--------------------------------------------------------------------------------

 


“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Agent as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set
by the Agent based upon various factors including the Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).
 
“Borrower” means the Company or any Designated Subsidiary, as the context
requires.
 
“Borrower Materials” has the meaning specified in Section 5.01(h).
 
“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advance or LIBO Rate Advance, on which dealings
are carried on in the London interbank market.
 
“Change of Control” means a change in the voting power of Hershey Trust Company,
as trustee for the Milton Hershey School (the “Hershey Trust”), such that either
(A) (i) it no longer controls a majority of the voting power of the Company’s
Voting Stock and (ii) at the same time, another Person or group of Persons
within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended, controls a percentage of the voting power of the Company’s Voting
Stock in excess of the percentage controlled by the Hershey Trust or (B) it no
longer controls at least 30% of the voting power of the Company’s Voting Stock.
 
“Commitment” has the meaning specified in Section 2.01.
 
“Commitment Increase” has the meaning specified in Section 2.05(c)(i).
 
“Commitment Increase Date” has the meaning specified in Section 2.05(c)(i).
 
“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.
 
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more
 


 
3

--------------------------------------------------------------------------------

 


Competitive Bid Advances as part of such borrowing has been accepted under the
competitive bidding procedure described in Section 2.03.
 
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
 
“Competitive Bid Reduction” has the meaning specified in Section 2.01.
 
“Consenting Lender” has the meaning specified in Section 2.19(b).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, net interest expense plus capitalized interest for
such period, in each case determined on a Consolidated basis in accordance with
GAAP.
 
“Consolidated Net Interest Expense” means, for any period with respect to the
Company and its Subsidiaries, interest expense minus capitalized interest and
interest income for such period, in each case determined on a Consolidated basis
in accordance with GAAP.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
 
“Debt” means, with respect to any Person:  (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit and (f) obligations under direct or indirect guaranties in respect of,
and obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.  Notwithstanding the foregoing, any operating lease that is accounted
for as such in accordance with GAAP as of the date hereof shall not be deemed to
be Debt.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Advances within
two Business Days of the date such Revolving Credit Advances were required to be
funded hereunder unless such Lender notifies the Agent and the Company in
writing that such failure is the
 


 
4

--------------------------------------------------------------------------------

 
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Company or the Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Revolving Credit Advance hereunder and states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Agent or the Company, to confirm in writing to the Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any debtor relief law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20(b)) upon delivery of written notice of such
determination to the Company and each Lender.
 
“Designated Subsidiary” means any Subsidiary of the Company designated for
borrowing privileges under this Agreement pursuant to Section 9.08.
 
“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit E hereto signed by such Designated Subsidiary and the
Company.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 


 
5

--------------------------------------------------------------------------------

 


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 9.07(b)(iii)).
 
“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand letter, claim, investigation, proceeding, consent order or consent
agreement relating to any Environmental Law, Environmental Permit or to any
release of any Hazardous Materials.
 
“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health and safety (to the extent related to
exposure to Hazardous Materials), or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of
 


 
6

--------------------------------------------------------------------------------

 


any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” described as such in
such Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time specify to the Company and the Agent.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in U.S.
dollars delivery on the first day of such Interest Period in same day funds in
the approximate amount of the Eurodollar Rate Advances being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Agent’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for U.S.
dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in U.S. dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Advance being made
or maintained and with a term equal to one month would be offered by the Agent’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.
 
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage” with respect to any Lender for any Interest
Period for all Eurodollar Rate Advances or LIBO Rate Advances comprising part of
the same Borrowing means the reserve percentage applicable during such Interest
Period (or, if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall
 


 
7

--------------------------------------------------------------------------------

 


be so applicable) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) actually imposed on such Lender with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances or
LIBO Rate Advances is determined) having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Taxes” has the meaning specified in Section 2.14(a).
 
“Extension Date” has the meaning specified in Section 2.19(b).
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code in effect
on the date hereof (or any amended or successor version that is substantively
comparable) and any regulations promulgated thereunder or any official
interpretations thereof.
 
“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent
on such day on such transactions as determined by the Agent.
 
“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Guaranty” means the guaranty made by the Company to the Lenders and the Agent
pursuant to Article VII.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or
 


 
8

--------------------------------------------------------------------------------

 


substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Increasing Lender” has the meaning specified in Section 2.05(c)(i).
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower that requested such Borrowing
pursuant to the provisions below and, thereafter, with respect to Eurodollar
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below.  The duration of
each such Interest Period shall be one, two, three or six months, as the
applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
 
 (i)           such Borrower may not select any Interest Period that ends after
the Termination Date;
 
 (ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;
 
 (iii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
 
 (iv)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Lenders” means, collectively, each of the banks, financial institutions and
other institutional lenders listed on Schedule I hereto, each Assuming Lender
that shall become
 


 
9

--------------------------------------------------------------------------------

 


a party hereto pursuant to Section 2.05(c) or 2.19 and each Eligible Assignee
that shall become a party hereto pursuant to Section 9.07.
 
“Level” means, as of any date, the lowest of Level 1, Level 2, Level 3, Level 4,
Level 5 or Level 6 then applicable to the Public Debt Rating.
 
“Level 1” means that either (a) S&P shall have assigned a rating of at least AA-
or (b) Moody’s shall have assigned a rating of at least Aa3.
 
“Level 2” means that either (a) S&P shall have assigned a rating lower than AA-
but at least A+ or (b) Moody’s shall have assigned a rating lower than Aa3 but
at least A1.
 
“Level 3” means that either (a) S&P shall have assigned a rating lower than A+
but at least A or (b) Moody’s shall have assigned a rating lower than A1 but at
least A2.
 
“Level 4” means that either (a) S&P shall have assigned a rating lower than A
but at least A- or (b) Moody’s shall have assigned a rating lower than A2 but at
least A3.
 
“Level 5” means that either (a) S&P shall have assigned a rating lower than A-
but at least BBB+ or (b) Moody’s shall have assigned a rating lower than A3 but
at least Baa1.
 
“Level 6” means that the Company has not met the criteria for Level 1, Level 2,
Level 3, Level 4 and Level 5.
 
“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
(i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of BBA
LIBOR as may be designated by the Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for U.S. dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Agent to be the rate at which deposits in U.S. dollars delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Rate Advances being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the Agent’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period in an amount substantially equal to the
amount that would be the Agent’s ratable share of such Borrowing if such
Borrowing were to be a Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period.
 
“LIBO Rate Advances” has the meaning specified in Section 2.03(a)(i).
 


 
10

--------------------------------------------------------------------------------

 


“Lien” means any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar charge or encumbrance.
 
“Majority Lenders” means at any time Lenders owed more than 50% of the then
aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having
more than 50% of the Commitments; provided that the Commitment of, and the
Revolving Credit Advances held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.
 
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or performance of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or the
Lenders under this Agreement or any Note or (c) the ability of any Borrower to
perform its obligations (other than payment obligations) under this Agreement or
any Note.
 
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Company that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding 10% of the Consolidated total assets of the
Company as reflected in the financial statements most recently delivered under
Section 5.01(h).
 
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Non-Consenting Lender” has the meaning specified in Section 2.19(b).
 
“Note” means a Revolving Credit Note or a Competitive Bid Note.
 
“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).
 
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
 


 
11

--------------------------------------------------------------------------------

 


“Other Taxes” has the meaning specified in Section 2.14(b).
 
“Participant” has the meaning specified in Section 9.07(d).
 
“Participation Register” has the meaning specified in Section 9.07(g).
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means:  (a) Liens for taxes, imposts, duties, withholdings,
assessments and governmental charges or levies to the extent not required to be
paid under Section 5.01(b) hereof; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business; (c) pledges or
deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the property encumbered thereby unmarketable or materially adversely affect
the use of such property for its present purposes; (e) Liens arising under
leases or subleases granted to others that would not be reasonably likely to
have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole; (f) Liens granted in connection with any interest rate or foreign
currency options, commodity contracts, futures or similar agreements entered
into by the Company or any of its Subsidiaries in the ordinary course of
business; and (g) Liens granted in connection with corporate-owned life
insurance programs of the Company or any of its Subsidiaries.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pre-Tax Income from Continuing Operations” means, for any period with respect
to the Company and its Subsidiaries, net income (or net loss) from operations
(determined without giving effect to extraordinary or non-recurring gains or
losses) plus the sum of (a) Consolidated Net Interest Expense, (b) income tax
expense and (c) non-recurring non-cash charges (including the cumulative effect
of accounting changes, restructuring charges and gains or losses from the sale
of businesses), in each case determined on a Consolidated basis in accordance
with GAAP; provided, however, that the LIFO adjustment to the determination of
Pre-Tax Income from Continuing Operations for purposes of the quarterly
financial statements and the compliance certificate delivered pursuant to
Section 5.01(h)(i) shall be made in accordance with the Company’s best
estimation.
 
“Process Agent” has the meaning specified in Section 9.12(a).
 
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently and officially announced by either S&P or Moody’s, as the case may be,
for any class of non-credit enhanced long-term senior unsecured debt issued by
the Company.  For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a
 


 
12

--------------------------------------------------------------------------------

 


Public Debt Rating for the Company, the Applicable Margin and the Applicable
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating for the
Company, the Applicable Margin and the Applicable Percentage will be set in
accordance with Level 6 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating, provided that
if the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the level that is one level above such lower rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change (regardless of the effective date thereof); and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
 
“Register” has the meaning specified in Section 9.07(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing by such Borrower and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type”
of  Revolving Credit Advance).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
 
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under 2.18(a) in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.
 
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or its successor.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 


 
13

--------------------------------------------------------------------------------

 


“Subsidiary” of any Person means any corporation, partnership, limited liability
company, trust or estate of which (or in which) more than 50% of the issued and
outstanding capital interest having ordinary voting power to elect a majority of
the Board of Directors or comparable governing body of such Person (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
 
“Taxes” has the meaning specified in Section 2.14(a).
 
“Termination Date” means the earlier of (a) October 14, 2016, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05(a), 2.05(b) or 6.01; provided,
however, that the Termination Date of any Lender that is a Non-Consenting Lender
to any requested extension pursuant to Section 2.19 shall be the Termination
Date in effect immediately prior to the applicable Extension Date for all
purposes of this Agreement.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.  Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States consistently applied (“GAAP”); provided that if
(a) there is any change in GAAP from such principles applied in the preparation
of the audited financial statements referred to in Section 4.01(e) (“Initial
GAAP”), that is material in respect of the calculation of compliance with the
covenant set forth in Section 5.03, the Company shall give prompt notice of such
change to the Agent and the Lenders, and (b) the Company notifies the Agent that
the Company requests an amendment of any provision hereof to eliminate the
effect of any such change in GAAP (or the application thereof) from Initial GAAP
(or if the Agent or the Majority Lenders request an amendment of any provision
hereof for such purpose), regardless of whether such notice is given before or
after such change in GAAP (or the application thereof), then (i) such provision
shall be applied on the basis of generally accepted accounting principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith and (ii) the Company and the Agent shall negotiate in good
faith to amend such provision.
 


 
14

--------------------------------------------------------------------------------

 


 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.  The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Lender in
an aggregate amount for all Borrowers not to exceed at any time outstanding (a)
the amount set forth opposite such Lender’s name on Schedule I hereto or (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement or
has increased its Commitment pursuant to Section 2.05(c), or if such Lender has
entered into any Assignment and Assumption, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 9.07(c), in each
case as such amount may be reduced pursuant to Section 2.05(a) or (b) (such
Lender’s “Commitment”), provided that the aggregate amount of the Commitments of
the Lenders shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Advances then outstanding and such
deemed use of the aggregate amount of the Commitments shall be allocated among
the Lenders ratably according to their respective Commitments (such deemed use
of the aggregate amount of the Commitments being a “Competitive Bid
Reduction”).  Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (or, if less,
an aggregate amount equal to the amount by which the aggregate amount of a
proposed Competitive Bid Borrowing requested by any Borrower exceeds the
aggregate amount of Competitive Bid Advances offered to be made by the Lenders
and accepted by such Borrower in respect of such Competitive Bid Borrowing, if
such Competitive Bid Borrowing is made on the same date and by the same Borrower
as such Revolving Credit Borrowing) and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments.  Within the limits of each Lender’s Commitment,
any Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.10
and reborrow under this Section 2.01.
 
SECTION 2.02.  Making the Revolving Credit Advances.  (a ) Each Revolving Credit
Borrowing shall be made on notice, given no later than (i) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances or (ii) 11:00 A.M. (New York City time) on the day of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent, which
shall give to each Lender prompt notice thereof by telecopier.  Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(w) date of such Revolving Credit Borrowing, (x) Type of Advances comprising
such Revolving Credit Borrowing, (y) aggregate amount of such Revolving Credit
Borrowing, and (z) in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance.  Each Lender shall, before (i) in the case of a Eurodollar Rate
Advance, 11:00 A.M. (New York City time) or (ii) in the case of a Base Rate
Advance, 1:00 P.M. (New York City time) on the date of such Revolving Credit
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Office, in same day funds, such Lender’s ratable
portion of
 


 
15

--------------------------------------------------------------------------------

 


 such Revolving Credit Borrowing.  After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Revolving
Credit Borrowing at the Agent’s address referred to in Section 9.02.
 
 (b)      Anything herein to the contrary notwithstanding, a Borrower may not
select Eurodollar Rate Advances for any Revolving Credit Borrowing if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.
 
 (c)      Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower.  In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower requesting such Revolving
Credit Borrowing shall indemnify each Lender, after receipt of a written request
by such Lender setting forth in reasonable detail the basis for such request,
against any loss, cost or expense actually incurred by such Lender as a result
of any failure by such Borrower to fulfill on or before the date specified in
such Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (other than loss of anticipated profits, indirect losses
and special or consequential damages), cost or expense actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.
 
 (d)      Unless the Agent shall have received notice from a Lender prior to the
date of any Revolving Credit Borrowing comprised of Eurodollar Rate Advances or
prior to 12:00 noon (New York City time) on the date of the proposed
disbursement of any Revolving Credit Borrowing comprised of Base Rate Advances
that such Lender will not make available to the Agent such Lender’s ratable
portion of such Revolving Credit Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Revolving Credit Borrowing in accordance with subsection (a) of this
Section 2.02 and the Agent may, in reliance upon such assumption, make available
to the Borrower requesting such Revolving Credit Borrowing on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and such Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to the
Agent, at (i) in the case of such Borrower, the interest rate applicable at the
time to Revolving Credit Advances comprising such Revolving Credit Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing.  If such
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to such Borrower the amount
of such interest paid by such Borrower for such period.  If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing for purposes of this Agreement.
 


 
16

--------------------------------------------------------------------------------

 


 
 (e)      The obligations of the Lenders hereunder to make Revolving Credit
Advances and to make payments pursuant to Section 9.04(e) are several and not
joint.  The failure of any Lender to make any Revolving Credit Advance or to
make any payment under Section 9.04(e) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Credit Advance or to make its payment under Section 9.04(e).
 
SECTION 2.03.  The Competitive Bid Advances.   (a)   Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.03 from time to time on any Business Day during the period from the
date hereof until the date occurring 30 days prior to the latest Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders
(computed without regard to any Competitive Bid Reduction).
 
 (i)           A Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(u) date of such proposed Competitive Bid Borrowing, (v) aggregate amount of
such proposed Competitive Bid Borrowing, (w) interest rate basis (LIBO Rate or
fixed rate) to be offered by the Lenders, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period of each Competitive
Bid Advance to be made as part of such Competitive Bid Borrowing, or in the case
of a Competitive Bid Borrowing Consisting of Fixed Rate Advances, maturity date
for repayment of each Fixed Rate Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring 7
days after the date of such Competitive Bid Borrowing or later than the earlier
of (I) 180 days after the date of such Competitive Bid Borrowing and (II) the
latest Termination Date), (y) interest payment date or dates relating thereto,
and (z) other terms (if any) to be applicable to such Competitive Bid Borrowing,
not later than 10:00 A.M. (New York City time) (A) at least one Business Day
prior to the date of the proposed Competitive Bid Borrowing, if such Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (B) at least four Business Days prior to the date
of the proposed Competitive Bid Borrowing, if such Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders are to be based on the LIBO Rate (the Advances
comprising such Competitive Bid Borrowing being referred to herein as “LIBO Rate
Advances”).  Each Notice of Competitive Bid Borrowing of a Borrower shall be
irrevocable and binding on such Borrower.  Any Notice of Competitive Bid
Borrowing by a Designated Subsidiary shall be given to the Agent in accordance
with the preceding sentence through the Company on behalf of such Designated
Subsidiary.  The Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from a Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.
 
 


 
17

--------------------------------------------------------------------------------

 


 (ii)           Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower), before 9:30 A.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances and before 10:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances, of
the minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given to the
Agent by the other Lenders.  If any Lender shall elect not to make such an
offer, such Lender shall so notify the Agent, before 10:00 A.M. (New York City
time) on the date on which notice of such election is to be given to the Agent
by the other Lenders, and such Lender shall not be obligated to, and shall not,
make any Competitive Bid Advance as part of such Competitive Bid Borrowing;
provided that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.
 
 (iii)          The Borrower proposing the Competitive Bid Borrowing shall, in
turn, before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and before 11:00 A.M. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances, either:
 
 (x)           cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or
 
 (y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent of the amount of each Competitive Bid Advance (which amount shall be
equal to or greater than the minimum amount, and equal to or less than the
maximum amount, notified to such Borrower by the Agent on behalf of such Lender
for such Competitive Bid Advance pursuant to paragraph (ii) above) to be made by
each Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect; provided, however, that such Borrower shall not accept
any offer in excess of the requested bid amount for any maturity.  Such Borrower
shall accept the offers made by any Lender or Lenders to make
 


 
18

--------------------------------------------------------------------------------

 


 Competitive Bid Advances in order of the lowest to the highest rates of
interest offered by such Lenders.  If two or more Lenders have offered the same
interest rate, the amount to be borrowed at such interest rate will be allocated
among such Lenders in proportion to the amount that each such Lender offered at
such interest rate.
 
 (iv)           If the Borrower proposing the Competitive Bid Advance notifies
the Agent that such Competitive Bid Borrowing is cancelled pursuant to
paragraph (iii)(x) above, the Agent shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.
 
 (v)           If the Borrower proposing the Competitive Bid Advance accepts one
or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Agent shall in turn promptly notify (A) each
Lender that has made an offer as described in paragraph (ii) above, of the date
and aggregate amount of such Competitive Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to paragraph (ii) above have been
accepted by such Borrower, (B) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing, and (C) each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing, upon receipt, that the Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.  Each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing shall, before 12:00 Noon (New York City
time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Office, in same day funds,
such Lender’s portion of such Competitive Bid Borrowing.  Upon fulfillment of
the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such funds available to such Borrower
at the Agent’s address referred to in Section 9.02.  Promptly after each
Competitive Bid Borrowing the Agent will notify each Lender of the amount of the
Competitive Bid Borrowing, the consequent Competitive Bid Reduction and the
dates upon which such Competitive Bid Reduction commenced and will terminate.
 
 (vi)           If the Borrower proposing the Competitive Bid Advance notifies
the Agent that it accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall be
irrevocable and binding on such Borrower.  Such Borrower shall indemnify each
Lender, after receipt of a written request by such Lender setting forth in
reasonable detail the basis for such request, against any loss, cost or expense
actually incurred by such Lender as a result of any failure by such Borrower to
fulfill on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (other than loss of
anticipated profits, indirect losses and special or consequential damages), cost
or expense actually incurred by reason of the liquidation or reemployment of
deposits or
 


 
19

--------------------------------------------------------------------------------

 
other funds acquired by such Lender to fund the Competitive Bid Advance to be
made by such Lender as part of such Competitive Bid Borrowing when such
Competitive Bid Advance, as a result of such failure, is not made on such date.
 
 (b)      Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower that has
borrowed through such Competitive Bid Borrowing shall be in compliance with the
limitation set forth in the proviso to the first sentence of subsection (a)
above.
 
 (c)      Within the limits and on the conditions set forth in this
Section 2.03, each Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03.
 
 (d)      Each Borrower that has borrowed through a Competitive Bid Borrowing
shall repay to the Agent for the account of each Lender that has made a
Competitive Bid Advance, on the maturity date of such Competitive Bid Advance
(such maturity date being that specified by such Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and provided in the Competitive
Bid Note evidencing such Competitive Bid Advance), the then unpaid principal
amount of such Competitive Bid Advance.  A Borrower shall have no right to
prepay any principal amount of any Competitive Bid Advance without the consent
of the Lender that has made such Competitive Bid Advance or as is specified in
the Notice of Competitive Bid Borrowing.
 
 (e)      Each Borrower that has borrowed through a Competitive Bid Borrowing
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance from the date of such Competitive Bid Advance comprising such
Competitive Bid Borrowing to the date the principal amount of such Competitive
Bid Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance specified by the Lender making such Competitive Bid Advance in its
notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by such Borrower for
such Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance.  Upon the occurrence and
during the continuance of an Event of Default under Section 6.01(a), each
Borrower that has borrowed through a Competitive Bid Borrowing shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Advance comprising such Competitive Bid Borrowing that is owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.
 
 (f)      The indebtedness of any Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.
 
 
20

--------------------------------------------------------------------------------

 
SECTION 2.04.  Fees.  (a)   Facility Fee.  The Company agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Commitment from the date hereof in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption, as the case may be, pursuant to which it became a
Lender in the case of each other Lender until the date such Lender ceases to be
a Lender at a rate per annum equal to the Applicable Percentage in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing December 31, 2011, and on the latest
Termination Date.
 
 (b)      Agent’s Fees.  The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed in writing between the Company and
the Agent.
 
SECTION 2.05.  Termination, Reduction or Increase of the Commitments. 
(a)   Termination or Ratable Reduction by the Company.  The Company shall have
the right, upon at least three Business Days’ notice to the Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and provided, further, that the aggregate amount of the Commitments of
the Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Competitive Bid Advances then outstanding.  The
aggregate amount of the Commitments, once reduced or terminated as provided in
this Section 2.05(a), may not be reinstated, except as provided in Section
2.05(c) below.
 
 (b)      Termination by the Majority Lenders upon Change of Control.  In the
event that a Change of Control occurs, (i) the Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Company given
not later than 10 Business Days after receipt by the Lenders and the Agent of
notice from the Company of such Change of Control pursuant to Section
5.01(h)(iv), declare the Commitments (determined without giving effect to any
Competitive Bid Reduction) to be terminated in whole, effective as of the date
set forth in such notice, provided, however, that such date shall be no earlier
than 10 Business Days after the Company’s receipt of such notice of termination
and (ii) each Borrower’s right to make a Borrowing under this Agreement shall
thereupon be suspended and shall remain suspended until 10 Business Days after
receipt by the Lenders and the Agent of notice from the Company of such Change
of Control pursuant to Section 5.01(h)(iv) unless the Majority Lenders shall
have exercised their right to terminate the Commitments as provided in clause
(i) of this Section 2.05(b), in which case each Borrower’s right to make a
Borrowing under this Agreement shall remain suspended until the effective date
of such termination.  A notice of termination pursuant to this Section 2.05(b)
shall have the effect of accelerating the outstanding Advances of the Lenders
and the Notes of the Lenders and each Borrower shall, on or prior to the
effective date of the termination of the Commitments, prepay or cause to be
prepaid the outstanding principal amount of all Advances owing by any such
Borrower to the Lenders, together with accrued interest thereon to the date of
such payment, any facility fees or other fees payable to the Lenders pursuant to
the provisions of Section 2.04, and all other amounts payable to the Lenders
under this Agreement (including, but not limited to, any increased costs or
other amounts owing under Section 2.11 and any indemnification for Taxes under
Section 2.14).  Upon such prepayment and the termination of the Commitments in
accordance with this Section 2.05(b), the obligations of the Lenders under this
Agreement shall, by the provisions hereof, be released and discharged.
 


 
21

--------------------------------------------------------------------------------

 


 
 (c)      Increase by the Company.  (i)  The Company may at any time, by notice
to the Agent, propose that the aggregate amount of the Commitments be increased
(each such proposed increase being a “Commitment Increase”) by up to
$400,000,000 in excess of the aggregate of the Commitments as of the Effective
Date, effective as at a date (the “Commitment Increase Date”) that shall be
specified in such notice and that shall be (A) prior to the latest Termination
Date and (B) at least 15 Business Days after the date of such notice; provided,
however, that (1) the Company may not propose more than one Commitment Increase
during any calendar year, (2) the minimum proposed Commitment Increase for each
Commitment Increase Date shall be $25,000,000, (3) in no event shall the
aggregate amount of the Commitments at any time exceed $1,500,000,000, (4) the
representations and warranties in Section 4.01 shall be true and correct on such
Commitment Increase Date and (5) no Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from such Commitment
Increase.  The Agent shall notify the Lenders and any Eligible Assignees
requested by the Company and acceptable to the Agent as potential Assuming
Lenders hereunder of the proposed Commitment Increase promptly upon the Agent’s
receipt of any such notice.  It shall be in each Lender’s sole discretion
whether to increase its Commitment hereunder in connection with the proposed
Commitment Increase.  No later than 10 Business Days after its receipt of the
Company’s notice, each Lender that is willing to increase its Commitment
hereunder (each such Lender being an “Increasing Lender”) shall deliver to the
Agent a notice in which such Lender shall set forth the maximum increase in its
Commitment to which such Lender is willing to agree, and the Agent shall
promptly provide to the Company a copy of such Increasing Lender’s notice.  The
Agent shall cooperate with the Company in discussions with the Lenders and
Eligible Assignees with a view to arranging the proposed Commitment Increase
through the increase of the Commitments of one or more of the Lenders and/or the
addition of one or more Eligible Assignees acceptable to the Company and the
Agent as Assuming Lenders and as parties to this Agreement; provided, however,
that the minimum Commitment of each such Assuming Lender that becomes a party to
this Agreement pursuant to this Section 2.05(c) shall be $10,000,000; and
provided further that any allocations of Commitments shall be determined by the
Company.
 
     (ii)           If agreement is reached prior to the relevant Commitment
Increase Date with any Increasing Lenders and Assuming Lenders as to a
Commitment Increase (the amount of which may be less than but not greater than
that amount specified in the applicable notice from the Company), the Company
shall deliver, no later than one Business Day prior to the Commitment Increase
Date, a notice thereof in reasonable detail to the Agent (and the Agent shall
give notice thereof to the Lenders, including any Assuming Lenders).  The
Assuming Lenders, if any, shall become Lenders hereunder as of the Commitment
Increase Date and the Commitments of any Increasing Lenders and such Assuming
Lenders shall become or be, as the case may be, as of the Commitment Increase
Date, the amounts specified in the notice delivered by the Company to the Agent;
provided, however, that:
 
         (x)           the Agent shall have received on or prior to 9:00 A.M.
(New York City time) on the Commitment Increase Date (A) if requested by an
Assuming Lender or an Increasing Lender in accordance with Section 2.18(a), a
duly executed Revolving Credit Note from each Borrower, dated as of the
Commitment Increase Date and in substantially the form of Exhibit A-1 hereto for
such Assuming Lender, and dated the date to which interest on the existing
Revolving Credit Note of such Borrower shall have been paid and in substantially
the form of Exhibit A-1 hereto for such Increasing Lender, in each case in

 
22

--------------------------------------------------------------------------------

 


 
an amount equal to the Commitment of such Assuming Lender and such Increasing
Lender after giving effect to such Commitment Increase, (B) a certificate of a
duly authorized officer of the Company stating that no event has occurred and is
continuing, or would result from such Commitment Increase, that constitutes a
Default, and that each of the other applicable conditions to such Commitment
Increase set forth in this Section 2.05(c) to be fulfilled by the Company has
been satisfied and (C) an opinion of counsel for the Company in substantially
the form of Exhibit G hereto with such changes as may be reasonably agreed by
the Company and the Agent, dated the Commitment Increase Date (with copies for
each Lender, including each Assuming Lender);
 
 (y)           with respect to each Assuming Lender, the Agent shall have
received, on or prior to 9:00 A.M. (New York City time) on the Commitment
Increase Date, an appropriate Assumption Agreement in substantially the form of
Exhibit D hereto, duly executed by such Assuming Lender and the Company, and
acknowledged by the Agent; and
 
 (z)           each Increasing Lender shall have delivered to the Agent, on or
prior to 9:00 A.M. (New York City time) on the Commitment Increase Date, (A) its
existing Revolving Credit Note or Notes, if any, and (B) confirmation in writing
satisfactory to the Agent as to its increased Commitment, with a copy of such
confirmation to the Company.
 
     (iii)           Upon its receipt of confirmation from a Lender that it is
increasing its Commitment hereunder, together with the appropriate Revolving
Credit Note or Notes, if any, certificate and opinion referred to in clause
(ii)(x) above, the Agent shall (A) record the information contained therein in
the Register and (B) give prompt notice thereof to the Company.  Upon its
receipt of an Assumption Agreement executed by an Assuming Lender representing
that it is an Eligible Assignee, together with the appropriate Revolving Credit
Note or Notes, certificate and opinion referred to in clause (ii)(x) above, the
Agent shall, if such Assumption Agreement has been completed and is in
substantially the form of Exhibit D hereto, (x) accept such Assumption
Agreement, (y) record the information contained therein in the Register and (z)
give prompt notice thereof to the Company.

 
     (iv)           In the event that the Agent shall not have received notice
from the Company as to such agreement on or prior to the Commitment Increase
Date or the Company shall, by notice to the Agent prior to the Commitment
Increase Date, withdraw its proposal for a Commitment Increase or any of the
actions provided for above in clauses (ii)(x) through (ii)(z) shall not have
occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date, such
proposal by the Company shall be deemed not to have been made.  In such event,
any actions theretofore taken under clauses (ii)(x) through (ii)(z) above shall
be deemed to be of no effect and all the rights and obligations of the parties
shall continue as if no such proposal had been made.
 
     (v)           In the event that the Agent shall have received notice from
the Company as to such agreement on or prior to the Commitment Increase Date and
each of the actions provided for in clauses (ii)(x) through (ii)(z) above shall
have occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date,
the Agent shall notify the Lenders (including any
 
 
23

--------------------------------------------------------------------------------

 
 
Assuming Lenders) of the occurrence of the Commitment Increase Date promptly and
in any event by 10:00 A.M. (New York City time) on such date by
telecopier.  Each Increasing Lender and each Assuming Lender shall, before 11:00
A.M. (New York City time) on the Commitment Increase Date, purchase that portion
of outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Revolving Credit
Advances to be held on a pro rata basis by the Lenders in accordance with their
respective Commitments after giving effect to the relevant Commitment
Increase.  If the Commitment Increase Date shall occur on a date that is not the
last day of the Interest Period for all Eurodollar Rate Advances then
outstanding, (a) the Company shall pay any amounts owing pursuant to Section
9.04(d) as a result of the distributions to Lenders under this Section
2.05(c)(v) and (b) for each Revolving Credit Borrowing comprised of Eurodollar
Rate Advances, the respective Revolving Credit Advances made by the Increasing
Lenders and the Assuming Lenders pursuant to this Section 2.05(c)(v) shall be
Base Rate Advances until the last day of the then existing Interest Period for
such Revolving Credit Borrowing.
 
SECTION 2.06.  Repayment of Revolving Credit Advances.  Each Borrower shall
repay to the Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the aggregate principal amount of the Revolving
Credit Advances then outstanding in respect of such Borrower.
 
SECTION 2.07.  Interest on Revolving Credit Advances.   (a)  Scheduled
Interest.  Each Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance owing by such Borrower to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:
 
   (i)           Base Rate Advances.  During such periods as such Revolving
Credit Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin in effect from time to time, payable in arrears quarterly on the last day
of each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
  
  (ii)           Eurodollar Rate Advances.  During such periods as such
Revolving Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Revolving Credit Advance to the
sum of (x) the Eurodollar Rate for such Interest Period for such Revolving
Credit Advance plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
 
  (b)      Default Interest.  Upon the occurrence and during the continuance of
an Event of Default under Section 6.01(a), the Agent may, and upon the request
of the Majority Lenders shall, require each Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all


 
24

--------------------------------------------------------------------------------

 
times to 2% per annum above the rate per annum required to be paid on such
Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder by such Borrower that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
 
 (c)      Additional Interest on Eurodollar Rate Advances.  The applicable
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender to such Borrower, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting (i)
the Eurodollar Rate for the applicable Interest Period for such Advance from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance.  Such additional interest shall be determined by such Lender and
notified in reasonable detail to such Borrower through the Agent.
 
SECTION 2.08.  Interest Rate Determination.   (a) The Agent shall give prompt
notice to the relevant Borrowers and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).
 
  (b)      If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period (which cost each such Lender reasonably determines in good
faith is material), the Agent shall forthwith so notify each Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify each Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
 
 (c)      If any Borrower, in requesting a Revolving Credit Borrowing comprised
of Eurodollar Rate Advances, shall fail to select the duration of the Interest
Period for such Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
 
 (d)      On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or
 
 
25

--------------------------------------------------------------------------------

 
 
otherwise, to less than $5,000,000, such Advances shall automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.
 
 (e)      Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
 (f)      If adequate information is not available to the Agent for determining
the Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be:
 
  (i)           the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances or LIBO Rate Advances, as the case may be;
 
  (ii)           with respect to Eurodollar Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance); and
 
  (iii)           the obligation of the Lenders to make Eurodollar Rate Advances
or LIBO Rate Advances or to Convert Revolving Credit Advances into Eurodollar
Rate Advances shall be suspended until the Agent shall notify each Borrower and
the Lenders that the circumstances causing such suspension no longer exist.
 
SECTION 2.09.  Optional Conversion of Revolving Credit Advances.  Any Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Borrowing
into Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate
Advances.  Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance.  Each notice of Conversion shall be irrevocable and binding on the
relevant Borrower.
 
SECTION 2.10.  Optional Prepayments of Revolving Credit Advances.   Any Borrower
may, upon notice to the Agent stating the proposed date and aggregate principal
amount of the prepayment, given not later than 11:00 A.M. (New York City time)
on the second Business Day prior to the date of such proposed prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the day of such proposed prepayment, in the case of Base Rate Advances,
and, if such notice is given such Borrower shall, prepay the outstanding
principal amount of the Revolving Credit Advances comprising part of the same
Revolving Credit Borrowing in whole or ratably in part, together with accrued
interest
 
 
26

--------------------------------------------------------------------------------

 
 
to the date of such prepayment on the principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (y) in the event of any such prepayment of a Eurodollar Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(d).  Each notice of prepayment by a Designated Subsidiary shall
be given to the Agent through the Company.
 
SECTION 2.11.  Increased Costs.   (a)   If, after the date hereof, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or in
the interpretation or administration of any law or regulation by any
governmental authority charged with the interpretation or administration thereof
after the Effective Date or (ii) the compliance with any guideline or request
from any central bank or other governmental authority having jurisdiction over
any Lender (whether or not having the force of law) after the Effective Date,
there shall be any increase in the cost to any Lender (which cost such Lender
reasonably determines in good faith is material) of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances or LIBO Rate Advances resulting
from the imposition or increase of any applicable reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any condition
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern), (ii)
Excluded Taxes, (iii) FATCA and (iv) changes in the rate of tax on the net or
gross income of such Lender), then the Borrower of such Advances shall from time
to time, upon demand by such Lender made not later than 60 days after such
Lender obtains knowledge of such increased costs (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  Each Lender
agrees that if such Lender requests compensation for any amounts owing from a
Borrower for such increased cost under this Section 2.11(a), such Lender shall,
prior to a Borrower being required to pay such increased costs, furnish to such
Borrower a certificate of a senior financial officer of such Lender verifying
that such increased cost was actually incurred by such Lender and the amount of
such increased cost and setting forth in reasonable detail the basis therefore
(with a copy of such certificate to the Agent); provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.

 
 (b)      If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof, any Lender determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority having jurisdiction over any Lender
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender made not later than
60 days after such Lender obtains knowledge of such increase in capital (with a
copy of such demand to the Agent), the Company shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender
 
 
27

--------------------------------------------------------------------------------

 
 
 
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder.  Each Lender agrees that if such
Lender requests compensation for any amounts owing from the Company for such
increase in capital under this Section 2.11(b), such Lender shall, prior to a
Borrower being required to compensate such Lender for such increase in capital,
furnish to the Company a certificate of a senior financial officer of such
Lender verifying that such increase in capital was actually required by such
Lender and the amount of such increase in capital and setting forth in
reasonable detail the basis therefore (with a copy of such certificate to the
Agent); provided, however, that such certificate shall be conclusive and binding
for all purposes, absent manifest error.
 
 (c)      No Borrower shall be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital is imposed retroactively.  In the case of any law,
regulation, guideline or request which is imposed retroactively, the Lender
making demand for payment of any amount under this Section 2.11 shall notify the
related Borrower not later than 12 months from the date that such Lender should
reasonably have known (but promptly upon gaining knowledge of such increase) of
such law, regulation, guideline or request and such Borrower’s obligation to
compensate such Lender for such amount is contingent upon such Lender’s so
notifying such Borrower; provided, however, that any failure by such Lender to
provide such notice shall not affect such Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Lender notified such Borrower of such law, regulation,
guideline or request.
 
 (d)      If any Lender shall subsequently recoup any costs (other than from a
Borrower) for which such Lender has theretofore been compensated by a Borrower
under this Section 2.11, such Lender shall remit to such Borrower an amount
equal to the amount of such recoupment as reasonably determined by such Lender.
 
 (e)      For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.11, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
 
SECTION 2.12.  Illegality.   (a)   Notwithstanding any other provision of this
Agreement, if any Lender shall after the date hereof, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority having jurisdiction over any Lender asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain
Eurodollar Rate
 
 
28

--------------------------------------------------------------------------------

 
 
Advances or LIBO Rate Advances hereunder, (i) each Eurodollar Rate Advance or
LIBO Rate Advance, as the case may be, will automatically, upon such demand,
Convert into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.07(a)(i), as the case may be, and (ii) the obligation of
the Lenders to make Eurodollar Rate Advances or LIBO Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify each Borrower and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts to designate a
different Eurodollar Lending Office if the making of such a designation would
allow such Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not be otherwise disadvantageous to such
Lender.
 
 (b)      For the avoidance of doubt and notwithstanding anything herein to the
contrary, for the purposes of this Section 2.12, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
 
SECTION 2.13.  Payments and Computations.    (a)   Each Borrower shall make each
payment hereunder and relating to the Advances without condition or deduction
for any counterclaim, defense, recoupment or setoff not later than 1:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent’s Office in same day funds.  The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.05(c), 2.07(c), 2.11, 2.14 or 9.04(d)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and relating to the
Advances in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.  Upon any Assuming Lender becoming a Lender
hereunder as a result of the effectiveness of a Commitment Increase pursuant to
Section 2.05(c) or an extension of the Termination Date pursuant to Section
2.19, and upon the Agent’s receipt of such Lender’s Assumption Agreement and
recording the information contained therein in the Register, from and after the
relevant Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and relating to the Advances in respect of the
interest assumed thereby to such Assuming Lender.
 
 
29

--------------------------------------------------------------------------------

 
 (b)      All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable.  Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
 (c)      Whenever any payment hereunder or relating to the Advances shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 
 (d)      Unless the Agent shall have received notice from a Borrower prior to
the date on which any payment is due to the Lenders from such Borrower hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.
 
SECTION 2.14.  Taxes.   (a)  Any and all payments by each Borrower hereunder or
relating to the Advances shall be made, in accordance with Section 2.13, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (i) in the case of each Lender and the Agent, taxes
imposed on its net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof or
by any jurisdiction in which such Lender or the Agent  (as the case may be) is
doing business that is unrelated to this Agreement and such net income taxes or
franchise taxes that would not have been imposed if such Lender or the Agent (as
the case may be) had not been conducting such unrelated business and, in the
case of each Lender, taxes imposed on its net income, and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof and (ii) any
United States withholding tax imposed under FATCA (all such excluded taxes being
hereinafter referred to as “Excluded Taxes” and all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or relating to the Advances being hereinafter referred to as
“Taxes”).  If any Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or relating to the Advances to any
Lender or the Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions for Taxes (including deductions
 
 
30

--------------------------------------------------------------------------------

 
for Taxes applicable to additional sums payable under this Section 2.14) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
 
 (b)      In addition, each Borrower agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or relating to the Advances or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or relating to the Advances (hereinafter
referred to as “Other Taxes”).
 
 (c)      Each Borrower shall indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes imposed
by any jurisdiction on amounts payable under this Section 2.14) imposed on or
paid by such Lender or the Agent (as the case may be) and any liability for
penalties, interest and reasonable expenses arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor; provided
that such Lender shall, prior to a Borrower being required to indemnify such
Lender pursuant to this Section 2.14(c), furnish to such Borrower a certificate
of a senior financial officer of such Lender verifying that such Taxes or Other
Taxes were actually incurred by such Lender and the amount of such Taxes or
Other Taxes and setting forth in reasonable detail the basis therefor (with a
copy of such certificate to the Agent), provided, however, that such certificate
shall be conclusive and binding for all purposes, absent manifest error.
 
 (d)      Within 30 days after the date of any payment of Taxes, each Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing payment thereof.
 
 (e)   (i)    Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption or the Assumption Agreement, as the case may be, pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as requested in writing by any Borrower (but only so long as
such Lender remains lawfully able to do so), shall provide the Agent and each
Borrower with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
relating to the Advances.  If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Assumption or the Assumption Agreement, as the case may be, pursuant to
which a Lender assignee becomes a party to this Agreement, the Lender assignor
was entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such
 
 
31

--------------------------------------------------------------------------------

 
 
 
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date.
 
  (ii)   Each Lender that is a United States person on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
and on the date of the Assignment and Assumption or the Assumption Agreement, as
the case may be, pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by any Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Agent and each Borrower with two original Internal Revenue Service form W-9,
or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from United States federal backup
withholding tax on payments pursuant to this Agreement or relating to the
Advances.

 
  (iii)   If a payment made to a Lender would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested in writing by
the Company or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested in writing by the
Company or the Agent as may be necessary for each Borrower and the Agent to
comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  For the avoidance of doubt, if any
Lender fails to deliver to the Company or the Agent any documentation described
in this Section 2.14(e)(iii) for whatever reason, the Borrower or the Agent, as
applicable, shall be entitled to deduct or withhold as required by FATCA, and
such amounts deducted or withheld that are Excluded Taxes shall not be treated
as Taxes or Other Taxes for which Section 2.14(a), (b) or (c) applies.  For
purposes of this Section 2.14(e)(iii), FATCA shall include amendments made to
FATCA after the date of this Agreement.
 
 (iv)   For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.
 
 (f)      For any period with respect to which a Lender has failed to provide
each Borrower with the appropriate form described in Section 2.14(e)(i) or (ii)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e)(i) or (ii)
above), such Lender shall not be entitled to indemnification under
Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form required hereunder, each
Borrower agrees to take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
 
 (g)      If any Lender determines, in its sole discretion, that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes or
Other Taxes paid or
 
 
32

--------------------------------------------------------------------------------

 
 
reimbursed by a Borrower pursuant to subjection (a) or (c) above in respect of
payments under this Agreement or relating to the Advances, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.14 exceeding the amount needed to make such
Lender whole, such Lender shall pay to such Borrower, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all reasonable out-of-pocket expenses in securing such refund,
deduction or credit.
 
SECTION 2.15.  Sharing of Payments, Etc. 
 
Except as otherwise expressly permitted hereunder, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Revolving Credit Advances
made by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Revolving CreditAdvances and accrued interest thereon
greater than its ratable share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Advances of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Advances and other amounts
owing them, provided that:
 
 (a)      if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
 (b)      the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Credit Advances to any assignee or participant, other than
an assignment to a Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).
 
 Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
SECTION 2.16.  Use of Proceeds.  The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely (i) for
general corporate purposes of such Borrower and its Subsidiaries and (ii) for
acquisitions by such Borrower that have been approved by the Board of Directors
(or comparable governing group) of the Person that is to be acquired by such
Borrower and other transactions permitted hereunder.
 
 
33

--------------------------------------------------------------------------------

 
SECTION 2.17.  Mandatory Assignment by a Lender; Mitigation. (a)    Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 2.11, or requires the Borrowers to pay additional amounts to any Lender
or any governmental authority for the account of any Lender pursuant to
Section  2.14, or if any Lender notifies the Agent that it is unlawful for such
Lender or its Eurodollar Lending Office to perform its obligations hereunder
pursuant to Section 2.12, then such Lender shall (at the request of the Company)
use reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.14, as the case may be, in the future, or
the provisions of Section 2.12 would not apply to such Lender, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Company hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
 (b)      Replacement of Lenders.  If any Lender requests compensation under
Section 2.11, or if any Borrower is required to pay additional amounts to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.14 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a), if any
Lender notifies the Agent that it is unlawful for such Lender or its Eurodollar
Lending Office to perform its obligations hereunder pursuant to Section 2.12 or
if any Lender is a Defaulting Lender or a Non-Consenting Lender or fails to
approve any amendment to this Agreement which is approved by the Majority
Lenders, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights and
obligations under this Agreement and the Notes to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
 
(i)           the Borrower shall have paid to the Agent an assignment fee of
$1,000 if the assignee is not an existing Lender;
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the Notes (including any
amounts under Section 9.04(d)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
 
(iii)           in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)           such assignment does not conflict with applicable law.
 
 
34

--------------------------------------------------------------------------------

 
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.18.  Evidence of Debt.  (a)    Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances.  Each Borrower agrees that
upon reasonable notice by any Lender to such Borrower (with a copy of such
notice to the Agent) to the effect that a Revolving Credit Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances owing to, or to
be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender a Revolving Credit Note payable to the order of such Lender in a
principal amount up to the Commitment of such Lender.
 
 (b)      The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from such Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.
 
 (c)      Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
 
SECTION 2.19.  Extension of Termination Date.  (a)   At least 30 days but not
more than 60 days prior to either or both of the first or second anniversary of
the Effective Date, the Company, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration.  The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Company and the Agent in
writing as to whether such Lender will consent to such extension.  If any Lender
shall fail to notify the Agent and the Company in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request.  The Agent shall notify the Company not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Company’s request for an extension of the Termination
Date.
 
 
35

--------------------------------------------------------------------------------

 
 (b)      If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the representations and warranties of the Company contained in Section 4.01
are correct on and as of such Extension Date, before and after giving effect to
such extension of the Termination Date, as though made on and as of such
Extension Date, and no Default shall have occurred and be continuing on such
Extension Date.  If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.19, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.19 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 9.04(e), shall survive the Termination Date for such
Lender as to matters occurring prior to such date.  It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for any requested extension of the Termination Date.
 
 (c)      If less than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.19, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders’ Commitments for which it is willing
to accept an assignment.  If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the
Agent.  If after giving effect to the assignments of Commitments described above
there remains any Commitments of Non-Consenting Lenders, the Company may arrange
for one or more Consenting Lenders or other Eligible Assignees as Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $10,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:
 
  (i)           any such Consenting Lender or Assuming Lender or the Borrower
shall have paid to such Non-Consenting Lender (A) the aggregate principal amount
of, and any interest accrued and unpaid to the effective date of the assignment
on, the outstanding Advances, if any, of such Non-Consenting Lender plus (B) any
accrued but unpaid
 
 
36

--------------------------------------------------------------------------------

 
 
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
 
  (ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
 
  (iii)           with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.07(b) for such
assignment shall have been paid;
 
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04(e), shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender.  Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.19, each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders, and the obligations of each such Non-Consenting Lender hereunder shall,
by the provisions hereof, be released and discharged.
 
 (d)      If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
representations and warranties of the Company contained in Section 4.01 being
correct on and as of the date of such extension of the Termination Date, before
and after giving effect thereto, as though made on and as of such date, and no
Default having occurred and be continuing on the Extension Date, the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.19, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended.  Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.
 
SECTION 2.20.  Defaulting Lenders.  (a)    Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting
 
 
37

--------------------------------------------------------------------------------

 
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
 
       (i)           Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.01.

                       (ii)           Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article VI or otherwise, and including any amounts made available to the
Agent by that Defaulting Lender pursuant to Section 9.05), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, as the Borrower may request (so long as no Default exists), to the
funding of any Revolving Credit Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; third, if so determined by the Agent and the Company,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Revolving Credit Advances
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, however, that
notwithstanding the foregoing clauses first through sixth, if (x) such payment
is a payment of the principal amount of any Revolving Credit Borrowing in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Revolving Credit Borrowings were made at a time when the
conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Credit Advances to all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Credit Advances owed to that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
 
      (iii)           Certain Fees.  That Defaulting Lender (x) shall be
entitled to receive any facility fee pursuant to Section 2.04(a) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
the aggregate principal amount of the Revolving Credit Advances funded by it.
 
      (iv)           Termination of Commitment.  The Company may terminate the
unused amount of the Commitment of any Defaulting Lender upon not less than ten
Business Days’ prior notice to the Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.20(a)(ii) will
apply to all amounts thereafter paid
 
 
38

--------------------------------------------------------------------------------

 
 
by the Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Agent or any Lender may have against such Defaulting Lender.
 
 (b)      Defaulting Lender Cure.  If the Company and the Agent agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein, that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Credit Advances of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be held on a pro rata basis by the Lenders in
accordance with their respective Commitments, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III

 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:
 
(a)      There shall have occurred no Material Adverse Change since December 31,
2010, except as disclosed by the Company in writing to the Lenders prior to the
date of execution of this Agreement.
 
(b)      The Company shall have notified the Agent in writing as to the proposed
Effective Date.
 
(c)      The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders that shall have been invoiced as of the Effective Date
(including the accrued fees and expenses of counsel to the Agent), in each case
solely to the extent such fees and expenses are required by other provisions of
this Agreement to be so paid.
 
(d)      On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
 
 (i)           The representations and warranties of the Company contained in
Section 4.01 are correct on and as of the Effective Date, and
 
(ii)           No event has occurred and is continuing that constitutes a
Default.
 
 
39

--------------------------------------------------------------------------------

 
(e)      The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and each of the Lenders and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:
 
(i)           The Revolving Credit Notes of the Company to the order of the
Lenders, respectively, to the extent requested by any Lender pursuant to Section
2.18.
 
 (ii)           Certified copies of the resolutions of the Board of Directors of
the Company approving this Agreement (including the Commitment Increase
contemplated by Section 2.05(c)) and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
 
 (iii)           A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.
 
 (iv)           A favorable opinion of Burton H. Snyder, Senior Vice President,
General Counsel and Secretary of the Company, substantially in the form of
Exhibit G hereto.
 
(v)           Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request prior to the Effective Date.
 
 (f)      The Company shall have terminated the commitments, and paid in full
all Debt, interest, fees and other amounts outstanding, under the $1,100,000,000
Five-Year Credit Agreement dated as of December 8, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Five-Year
Credit Agreement”) among the Company, as borrower, the lenders and arrangers
parties thereto and Citibank, N.A., as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, the three Business Days’ notice required by Section 2.05 of the
Five-Year Credit Agreement relating to the termination of commitments
thereunder.
 
SECTION 3.02.  Initial Borrowing of Each Designated Subsidiary.  The obligation
of each Lender to make an initial Advance to each Designated Subsidiary
following any designation of such Designated Subsidiary as a Borrower hereunder
pursuant to Section 9.08 is subject to the Agent’s receipt on or before the date
of such Initial Advance of each of the following, in form and substance
satisfactory to the Agent and dated such date, and (except for the Revolving
Credit Notes) in sufficient copies for each Lender:
 
 (a)      The Revolving Credit Notes of such Borrower to the order of the
Lenders, respectively, to the extent requested by any Lender pursuant to Section
2.18.
 
 
40

--------------------------------------------------------------------------------

 
 (b)      Certified copies of the resolutions of the Board of Directors of such
Borrower approving this Agreement and the Notes of such Borrower, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
 
 (c)      A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the Notes of such Borrower and
the other documents to be delivered hereunder.
 
 (d)      A certificate signed by a duly authorized officer of the Company,
dated as of the date of such initial Advance, certifying that such Borrower
shall have obtained all governmental and third party authorizations, consents,
approvals (including exchange control approvals) and licenses required under
applicable laws and regulations necessary for such Borrower to execute and
deliver this Agreement and the Notes of such Borrower and to perform its
obligations thereunder.
 
 (e)      The Designation Letter of such Designated Subsidiary, substantially in
the form of Exhibit E hereto.
 
 (f)      With respect to each Designated Subsidiary that has its principal
place of business outside of the United States of America, evidence of the
Process Agent’s acceptance of its appointment pursuant to Section 9.12(a) as the
agent of such Borrower, substantially in the form of Exhibit F hereto.
 
 (g)      A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such Initial Advance, substantially in
the form of Exhibit H hereto or such other form as may be reasonably acceptable
to the Agent.
 
 (h)      Such other approvals, opinions or documents as any Lender, through the
Agent, may reasonably request, including documentation and other information
that the Agent or any Lender may request in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations.
 
SECTION 3.03.  Conditions Precedent to Each Revolving Credit Borrowing. The
obligation of each Lender to make a Revolving Credit Advance on the occasion of
each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing and the acceptance by the
Borrower requesting such Revolving Credit Borrowing of the proceeds of such
Revolving Credit Borrowing shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing such statements are true):
 
   (i)           the representations and warranties of the Company contained in
Section 4.01(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (B)
thereof)) are correct on and as of the date of such Revolving Credit Borrowing,
before and immediately after giving effect to such Revolving Credit Borrowing
and to the application of the proceeds
 
 
41

--------------------------------------------------------------------------------

 
therefrom, as though made on and as of such date, and, if such Borrower is a
Designated Subsidiary, the representations and warranties of such Borrower
contained in its Designation Letter are correct on and as of the date of such
Revolving Credit Borrowing, before and immediately after giving effect to such
Revolving Credit Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and
 
    (ii)           no event has occurred and is continuing, or would result from
such Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
 
SECTION 3.04.  Conditions Precedent to Each Competitive Bid Borrowing.  The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (b) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (c) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):
 
    (i)           the representations and warranties of the Company contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (B)
thereof)) are correct on and as of the date of such Competitive Bid Borrowing,
before and immediately after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Borrower is a Designated Subsidiary, the representations and
warranties of such Borrower contained in its Designation Letter are correct on
and as of the date of such Competitive Bid Borrowing, before and immediately
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
 
    (ii)           no event has occurred and is continuing, or would result from
such Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
 
SECTION 3.05.  Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by
 


 
42

--------------------------------------------------------------------------------

 


 this Agreement shall have received notice from such Lender prior to the date
that the Company, by notice to the Lenders, designates as the proposed Effective
Date, specifying its objection thereto.  The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
 (a)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
 
 (b)      The execution, delivery and performance by the Company of this
Agreement and the Notes of the Company to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Company’s charter or by-laws or (ii) any law or
any contractual restriction binding on or affecting the Company, except where
such contravention would not be reasonably likely to have a Material Adverse
Effect.
 
 (c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes of the Company to be delivered by it, except for
those authorizations, approvals, actions, notices and filings (i) listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect and (ii) where the Company’s failure to
receive, take or make such authorization, approval, action, notice or filing
would not have a Material Adverse Effect.
 
 (d)      This Agreement has been, and each of the Notes of the Company to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company.  This Agreement is, and each of the Notes of the
Company when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.
 
 (e)      The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2010, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated condensed balance sheet of the Company and its Subsidiaries as at
July 3, 2011, and the related Consolidated statements of income and condensed
cash flows of the Company and its Subsidiaries for the six months then ended,
duly certified by the chief financial officer of the Company, copies of which
have been furnished to each Lender, fairly present,
 


 
43

--------------------------------------------------------------------------------

 


subject, in the case of said balance sheet as at July 3, 2011, and said
statements of income and cash flows for the six months then ended, to audit
adjustments, the Consolidated financial condition of the Company and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Company and its Subsidiaries for the periods ended on such dates, all in
accordance with accounting principles generally accepted in the United States
consistently applied; provided, however, that said balance sheet and statements
of income and cash flows for the six months ended as at July 3, 2011 are instead
prepared in accordance with applicable rules and regulations of the Securities
and Exchange Commission.  Since December 31, 2010, there has been no Material
Adverse Change.
 
 (f)      There is no pending or, to the Company’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action against, or to the Company’s knowledge, affecting the
Company or any of its Subsidiaries before any court, governmental agency or
arbitrator that (A) would be reasonably likely to have a Material Adverse Effect
or (B) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
 
 (g)      No proceeds of any Advance will be applied in any manner that will
violate or cause any Lender to violate Regulation U issued by the Board
of Governors of the Federal Reserve System.
 
 (h)      The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an “investment company”, or
a company “controlled” by an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.
 
 (i)      The Company and each of its Subsidiaries is in compliance with the
applicable provisions of ERISA except where the failure to be in compliance
would not have a Material Adverse Effect.
 
 (j)      No report, financial statement, certificate or other written
information furnished by or on behalf of the Company to the Agent or any Lender
in connection with the transactions contemplated or delivered hereunder (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole and in the light of the
circumstances under which they were made, not misleading.
 
ARTICLE V

 
COVENANTS OF THE COMPANY
 
SECTION 5.01.  Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:
 


 
44

--------------------------------------------------------------------------------

 


 
 (a)      Compliance with Laws, Obligations, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(i),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect.
 
 (b)      Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent if
the failure to so pay and discharge would be reasonably likely to have a
Material Adverse Effect, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, will by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.
 
 (c)      Maintenance of Insurance.  Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (or continue to maintain self-insurance) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or such Subsidiary operates.
 
 (d)      Preservation of Corporate Existence, Etc.  Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, and take such reasonable steps to preserve and maintain its rights
(charter and statutory) and franchises; provided, however, that the Company and
its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) and provided further that neither the Company nor any of its
Subsidiaries shall be required to preserve any right or franchise if the loss
thereof would not be reasonably likely to have a Material Adverse Effect.
 
 (e)      Authorizations.  Obtain, and cause each Designated Subsidiary with a
principal place of business outside the United States to obtain, at any time and
from time to time all authorizations, licenses, consents or approvals (including
exchange control approvals) as shall now or hereafter be necessary or desirable
under applicable law or regulations in connection with such Designated
Subsidiary’s making and performance of this Agreement and, upon the request of
any Lender, promptly furnish to such Lender copies thereof.
 
 (f)      Keeping of Books.  Keep, and cause each of its Material Subsidiaries
with a principal place of business in the United States to keep, proper books of
record and account, in which full and correct entries in all material respects
shall be made of all financial transactions and the assets and business of the
Company and each such
Subsidiary in accordance with generally accepted accounting principles in effect
from time to time.
 


 
45

--------------------------------------------------------------------------------

 


 
 (g)      Maintenance of Properties, Etc.  Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not be
reasonably likely to have a Material Adverse Effect.
 
 (h)      Reporting Requirements.  Furnish to the Lenders:
 
(i)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company,
Consolidated condensed balance sheet of the Company and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and Consolidated
condensed statements of cash flows of the Company and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to audit adjustments) by the chief
financial officer of the Company as having been prepared in accordance with
applicable rules and regulations of the Securities and Exchange Commission and a
certificate of the chief financial officer of the Company as to compliance with
the terms of this Agreement;
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual report for such
year for the Company and its Subsidiaries, containing Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion of
KPMG LLP or other nationally recognized independent public accountants and a
certificate of the chief financial officer of the Company as to compliance with
the terms of this Agreement;
 
(iii)           as soon as possible and in any event within five days after a
responsible officer becomes aware of the occurrence of each Default continuing
on the date of such statement, a statement of the chief financial officer of the
Company setting forth the details of such Default and the action that the
Company has taken and proposes to take with respect thereto;
 
(iv)           as soon as possible and in any event within three days after the
occurrence of a Change of Control, notice of such Change of Control setting
forth the details of such Change of Control;
 
(v)           promptly after the sending or filing thereof, copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;
 
(vi)           promptly after the commencement thereof, notice of all actions
and proceedings before any court, governmental agency or arbitrator affecting
the Company or any of its Subsidiaries of the type described in Section 4.01(f);
and
 
 
46

--------------------------------------------------------------------------------

 
(vii)           such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 5.01(h)(i), (h)(ii),
(h)(v) or (h)(vi) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 9.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the Company shall notify the Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents to the
extent requested by the Agent.  The Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
 
The Company hereby acknowledges that (a) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Company
hereunder (collectively, “Borrower Materials”) by posting the Company Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Company or
its Subsidiaries, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Company hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”  Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Borrower Materials “PUBLIC.”
 
 (i)           Compliance with Environmental Laws.  Comply, and cause each of
its Subsidiaries to comply and take all reasonable efforts to cause all lessees
and other Persons operating or occupying its properties, to comply with all
applicable
 
 
47

--------------------------------------------------------------------------------

 
 
Environmental Laws and Environmental Permits except where the failure to so
comply would not be reasonably likely to have a Material Adverse Effect.
 
SECTION 5.02.  Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:
 
 (a)      Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
 
(i)           Permitted Liens,
 
(ii)         purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary of the Company in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,
 
(iii)           any assignment of any right to receive income existing on the
Effective Date and any Liens existing on the Effective Date,
 
(iv)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
 
(v)           Liens arising in connection with capital lease obligations;
provided, however, that no such Lien shall extend to or cover any property or
assets other than the property and assets subject to such capital lease
obligations,
 
(vi)           precautionary Liens provided by the Company or any Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets
(other than the right to receive income) by the Company or such Subsidiary which
transaction constitutes a “sale” under GAAP,
 
(vii)           any assignment of the right to receive income in connection with
the sale of a Subsidiary or a business unit otherwise permitted under this
Agreement,
 
 
48

--------------------------------------------------------------------------------

 
(viii)         other Liens or any other assignment of any right to receive
income (in addition to the Liens and assignments permitted under the other
clauses of this Section 5.02(a) securing Debt in an     aggregate principal
amount not to exceed the greater of: (a) $450,000,000 or (b) 10% of the
Consolidated total assets of the Company as reflected in the financial
statements most recently delivered under Section 5.01(h), and
 
(ix)           the replacement, extension or renewal of any Lien or any
assignment of any right to receive income permitted by clause (iii) or (iv)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.
 
 (b)      Mergers, Etc.  Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that the Company merge with any other
Person so long as the Company is the surviving entity, provided, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.
 
 (c)      Change in Nature of Business.  Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried on at the
date hereof or reasonable extensions thereof or activities ancillary thereto.
 
SECTION 5.03.  Financial Covenant.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company shall maintain,
as of the end of each fiscal quarter, a ratio of (a) Pre-Tax Income from
Continuing Operations for the four fiscal quarters then ended to
(b) Consolidated Interest Expense for such four fiscal quarters of not less than
2.0 to 1.0.
 
ARTICLE VI

 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.   If any of the following events (“Events of
Default”) shall occur and be continuing:
 
     (a)       Any Borrower shall fail to pay any principal of any Advance
within one Business Day after the same becomes due and payable; or any Borrower
shall fail to pay any interest on any Advance or make any other payment of fees
or other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or
 
 (b)      Any representation or warranty made by any Company herein or, if such
Borrower is a Designated Subsidiary, in such Borrower’s Designation Letter, or
by any Borrower in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or
 
 
49

--------------------------------------------------------------------------------

 
 (c)      (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) or (h)(iii) or (iv), 5.02 or 5.03, or
(ii) the Company or any other Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(h)(i), (ii) or (v) if such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the relevant Borrower by the Agent or any Lender, or
(iii) the Company or any other Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the relevant Borrower by the
Agent or any Lender; or
 
 (d)      Any Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $125,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of such Borrower or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof, unless
the event giving rise to such prepayment, redemption, purchase or defeasance is
not related directly to any action taken by, or the condition (financial or
otherwise) or operations of, the Company, any of its Subsidiaries, or any of
their respective properties; or
 
 (e)      Any Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Borrower
or any of its Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or
 


 
50

--------------------------------------------------------------------------------

 


 
 (f)      Any judgment or order for the payment of money in excess of
$125,000,000 shall be rendered against any Borrower or any of its Subsidiaries
and there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not denied coverage of the claim
made for payment of, the amount of such judgment or order; or
 
 (g)      The Company or any ERISA Affiliate shall incur, or, in the reasonable
opinion of the Majority Lenders, shall be reasonably likely to incur liability
in excess of $125,000,000 in the aggregate as a result of one or more of the
following:  (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization, insolvency or termination of a Multiemployer
Plan;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company and each other
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Company and each other Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances to such Borrower (or, if such
event has occurred in respect of the Company, to make Advances to any Borrower)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts owing by such Borrower (or, if such event has occurred in
respect of the Company, owing by all of the Borrowers) shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.

 
ARTICLE VII
 
GUARANTY
 
SECTION 7.01.  Guaranty.  For valuable consideration, receipt whereof is hereby
acknowledged, and to induce each Lender to make Advances to the Designated
Subsidiaries and to induce the Agent to act hereunder, the Company hereby
unconditionally and irrevocably guarantees to each Lender and the Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Designated Subsidiaries now or hereafter
existing under this Agreement or the Notes, whether for principal, interest,
fees, indemnities, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented expenses
(including reasonable counsel
 
 
51

--------------------------------------------------------------------------------

 
fees and expenses) incurred by the Agent or any Lender in enforcing any rights
under this Guaranty.  Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and that would be owed by any Designated Subsidiary to
the Agent or any Lender under this Agreement and the Notes but for the fact that
such Guaranteed Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Designated Subsidiary.
 
SECTION 7.02.  Guaranty Absolute.  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto.  The obligations of the Company under this Guaranty
are independent of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under this Agreement and the Notes, and a separate action
or actions may be brought and prosecuted against the Company to enforce the
obligations of the Company under this Guaranty, irrespective of whether any
action is brought against any Borrower or whether any Borrower is joined in any
such action or actions.  The liability of the Company under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defenses (other than payment in full) it may now
or hereafter have in any way relating to, any or all of the following:
 
 (a)      any lack of validity or enforceability of this Agreement or the Notes,
or any other agreement or instrument relating thereto;
 
 (b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Designated Subsidiary under this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Designated Subsidiary
or any of its Subsidiaries or otherwise;

 
 (c)      any taking, release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;
 
 (d)      any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;
 
 (e)      any failure of the Agent or any Lender to disclose to the Company or
any Designated Subsidiary any information relating to the financial condition,
operations, properties or prospects of any Designated Subsidiary now or in the
future known to the Agent or such Lender, as the case may be (the Company
waiving any duty on the part of the Agent or the Lenders to disclose such
information); or
 
 (f)      any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or the Company or any other guarantor or
surety.
 
 
52

--------------------------------------------------------------------------------

 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Designated Subsidiary or otherwise, all as
though such payment had not been made.
 
SECTION 7.03.  Waivers and Acknowledgments. (a)  The Company hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender exhaust any right or take any action against any Designated
Subsidiary or any other Person, and all other notices and demands whatsoever.
 
 (b)      The Company hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
 (c)      The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in this Section 7.03 are knowingly
made in contemplation of such benefits.
 
SECTION 7.04.  Subrogation. The Company will not exercise any rights that it may
now or hereafter acquire against any Designated Subsidiary or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Company’s obligations under this Guaranty or any provision of this Agreement
or the Notes, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or any Lender against such
Designated Subsidiary or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
such Designated Subsidiary or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated.  If any amount shall be paid to the Company in violation
of the preceding sentence at any time prior to the later of the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and the latest Termination Date, such amount shall be held in trust for
the benefit of the Agent and Lenders and shall forthwith be paid to the Agent to
be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Agreement and any Notes, or to be held as collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising.  If (i) the Company shall make payment to the Agent or any Lender of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall be paid in
full in cash and (iii) the latest Termination Date shall have occurred, the
Agent and the Lenders will, at the Company’s request and expense, execute and
deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment by the Company.
 
 
53

--------------------------------------------------------------------------------

 
SECTION 7.05.  Continuing Guaranty; Assignments Under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Agreement and the latest Termination Date,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
any Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07 of this Agreement.
 
SECTION 7.06.  No Stay. The Company agrees that, as between (a) the Company and
(b) the Lenders and the Agent, the Guaranteed Obligations of any Designated
Subsidiary guaranteed by the Company hereunder may be declared to be forthwith
due and payable as provided in Article VI hereof for purposes of this Guaranty
by declaration to the Company as guarantor notwithstanding any stay, injunction
or other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such Guaranteed Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Guaranty.
 
ARTICLE VIII

 
THE AGENT
 
SECTION 8.01.  Authorization and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under any Notes and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article (other than Section 8.06 to the extent
therein provided) are solely for the benefit of the Agent and the Lenders, and
neither the Company nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions.
 
SECTION 8.02.  Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
 
 
54

--------------------------------------------------------------------------------

 
SECTION 8.03.  Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, the Agent:
 
 (a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
 (b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law; and
 
 (c)           shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
 
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company or a Lender.
 
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any Note or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
 
SECTION 8.04.  Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such
 
 
55

--------------------------------------------------------------------------------

 
 
Lender unless the Agent shall have received notice to the contrary from such
Lender prior to the making of such Advance.  The Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
SECTION 8.05.  Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
 
SECTION 8.06.  Resignation of Agent.  (a)  The Agent may at any time give notice
of its resignation to the Lenders and the Company.  Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, subject the
Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (the “Resignation Effective
Date”), then the retiring Agent may on behalf of the Lenders, subject the
Company’s approval (not to be unreasonably withheld and so long no Event of
Default is continuing), appoint a successor Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
 
 (b)           If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Majority Lenders may, subject the
Company’s approval (not to be unreasonably withheld and so long no Event of 
Default is continuing), to the extent permitted by applicable law, by notice in
writing to the Company and such Person remove such Person as Agent and, subject
to the Company’s approval (not to be unreasonably withheld and so long no Event
of Default is continuing), appoint a successor.  If no such successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
 (c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the Notes and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the Notes (if not already discharged
 
 
 
56

--------------------------------------------------------------------------------

 
therefrom as provided above in this Section).  The fees payable by the Company
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
 
SECTION 8.07.  Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 8.08.  No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, any syndication agent or
any documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Agent or a Lender hereunder.
 
ARTICLE IX

 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any Revolving Credit Notes, and no consent to any departure by the
Company or any other Borrower therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Company or the applicable Borrower, as
the case may be, and either acknowledged by or notified to the Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that, notwithstanding
the foregoing, no such amendment, waiver or consent shall:
 
 (a)      waive any condition set forth in Section 3.01 without the written
consent of each Lender;
 
 (b)      extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 6.01) without the written consent of
such Lender;
 
 (c)      postpone any date fixed by this Agreement for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder without the written consent of each Lender directly affected thereby;
 
 (d)      reduce the principal of, or the rate of interest specified herein on,
any Advance, or any fees or other amounts payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Majority
 
 
57

--------------------------------------------------------------------------------

 
 
Lenders shall be necessary to amend Section 2.07(c) or to waive any obligation
of any Borrower to pay interest at the rate proscribed by Section 2.07(c);
 
 (e)      change the pro rata sharing of payments set forth in Section 2.15
during the continuation of an Event of Default without the written consent of
each Lender;
 
 (f)      change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
 
 (g)      release the Company from the Guaranty without the written consent of
each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any Note and
(ii) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.  Notwithstanding the foregoing, it is hereby understood and
agreed that any change or modification to this Agreement made pursuant to any
increase or extension permitted by Section 2.05 or 2.19, as applicable, shall
not require the consent of either the Agent or the Majority Lenders.
 
SECTION 9.02.  Notices, Etc.  Notices Generally.  (a)  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
      (i)      if to the Company or the Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
      (ii)      if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).
 
 
58

--------------------------------------------------------------------------------

 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
 (b)      Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication.  The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 (c)      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith, material breach of the provisions hereof,
or willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have
 
 
59

--------------------------------------------------------------------------------

 
any liability to any Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
 (d)      Change of Address, Etc.  Each of the Company and the Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company and the Agent.  In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.  Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
 (e)      Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Revolving Credit Borrowing) purportedly given by or on behalf of a Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
Notwithstanding anything to the contrary contained herein or in any Note, the
authority to enforce rights and remedies hereunder and under the Notes against
the Company or any other Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Section
6.01 for the benefit of all the Lenders; provided, however, that the foregoing
shall not prohibit (a) the Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder, (b) any Lender from exercising setoff rights in accordance with
Section 9.05 (subject to the terms of Section 2.15), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any debtor
relief law; and provided, further, that if at any time there is no Person acting
as Agent hereunder, then (i) the Majority Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 6.01
 
 
60

--------------------------------------------------------------------------------

 
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.15, any Lender may, with the consent
of the Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.
 
SECTION 9.04.  Costs and Expenses. (a) The Company agrees to pay or cause to be
paid on demand all reasonable and documented costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, messenger costs and expenses and (B) the
reasonable fees and expenses of one counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
under this Agreement.  The Company further agrees to pay or cause to be paid on
demand all reasonable and documented costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).
 
 (b)      The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances whether or not such investigation, litigation or proceeding is
brought by any Borrower or the directors, shareholders or creditors of any
Borrower or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except (i) to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s (or its officers,
directors, employees, agents or controlling persons) gross negligence, bad
faith, material breach of the provisions hereof, or willful misconduct and (ii)
to the extent relating to any investigation, litigation or proceeding solely
between or among Indemnified Parties not arising by any act or omission by the
Company; provided further, that this Section 9.04(b) shall not apply with
respect to taxes other than any taxes that represent losses or damages arising
from any non-tax claim.
 
 (c)      Promptly after receipt by an Indemnified Party of notice of the
commencement of any action or proceeding involving any claim, damage, loss or
liability referred to in paragraph (b) above, such Indemnified Party will, if a
claim in respect thereof is to be made against any Borrower, give written notice
to such Borrower of the commencement of such action; provided that the failure
of any Indemnified Party to give notice as provided in this Section 9.04(c)
shall not relieve such Borrower of its obligations under paragraph (b) above,
except only to the extent that such Borrower actually suffers damage solely as a
result of such failure to give notice.  In the event that any such action or
proceeding is brought against an
 
 
61

--------------------------------------------------------------------------------

 
 
Indemnified Party, unless in such Indemnified Party’s sole judgment (based on
advise of counsel) a conflict of interest between such Indemnified Party and a
Borrower may exist in respect thereof, such Borrower shall be entitled to
participate in and to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party.  After notice from such Borrower to such
Indemnified Party of its election to assume the defense thereof, such Borrower
shall not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof (other than reasonable costs of investigation).  No Borrower shall
consent to the entry of any dismissal or judgment, or enter into any settlement
of any pending or threatened action or proceeding against any Indemnified Party
that is or could have been a party and for whom indemnity could have been sought
under paragraph (b) above without the consent of such Indemnified Party unless
such judgment, dismissal or settlement  includes as an unconditional term
thereof the giving of a release from all liability in respect of such action or
proceeding to such Indemnified Party; provided that each Indemnified Party
agrees that, if a Borrower reconfirms to such Indemnified Party that it is
indemnified from all liability in respect of any such action or proceeding
referred to in the preceding sentence, such Indemnified Party will not enter
into any settlement of any such action or proceeding without the consent of such
Borrower (which consent shall not be unreasonably withheld).  In addition to the
foregoing, each Borrower shall not, in assuming the defense of any Indemnified
Party, agree to any dismissal or settlement without the prior written consent of
such Indemnified Party if such dismissal or settlement (A) would require any
admission or acknowledgement of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any nonmonetary relief to any Persons to be
performed by such Indemnified Party.
 
 (d)      If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance,
(i) as a result of a payment or Conversion pursuant to Section 2.03(d), 2.10 or
2.12, (ii) as a result of a Commitment Increase pursuant to Section 2.05(c),
(iii) as a result of acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, or (iv) by an Eligible Assignee to a
Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to Section
9.07 as a result of a demand by the Company pursuant to Section 2.17, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably and actually incur as a result of such payment or Conversion,
including, without limitation, any loss (other than loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance.
 
 (e)      Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s ratable share (determined by each Lender’s Commitment as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage,
 
 
62

--------------------------------------------------------------------------------

 
 
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this subsection (e) are subject to the provisions of Section 2.02(e).
 
 (f)      Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the parties hereto shall not assert, and hereby waive, any
claim against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Advance or the use of the proceeds thereof.  No
Indemnified Party referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the transactions contemplated
hereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
court of competent jurisdiction.
 
 (g)      Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of such Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and relating to the Advances.
 
SECTION 9.05.  Right of Set-off. If an Event of Default shall have occurred and
be continuing under Section 6.01 and the granting of the consent specified in
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to Section 6.01 shall have been obtained, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
trust accounts, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Company or any other Borrower against any
and all of the obligations of the Company or such Borrower now or hereafter
existing under this Agreement or any Note to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any Note and although such obligations of the Company or such Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.  Each Lender agrees
 
 
63

--------------------------------------------------------------------------------

 
to notify the Company and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 9.06.  Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of all Lenders.
 
SECTION 9.07.  Assignments, Designations and Participations,Successors and
Assigns Generally.  (a) No Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
 (b)      Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Credit
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
 
 (i)           Minimum Amounts.
 
 (A)           in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Advances at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
 (B)           in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Revolving Credit Advances outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Advances of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed).
 
 
64

--------------------------------------------------------------------------------

 
 (ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Advances
or the Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of Competitive Bid Advances.
 
 (iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten (10) Business Days after
having received notice thereof; provided further however, that notwithstanding
the foregoing, the Company may withhold its approval if the Company reasonably
believes that an assignment to such Eligible Assignee pursuant to this Section
9.07 will result in the incurrence of increased costs payable by any Borrower
pursuant to Section 2.11; and
 
(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
 
 (iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
 
 (v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Borrower or any of the Company’s Affiliates, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
 (vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable ratable share of Revolving
Credit Advances previously requested but not
 
 
65

--------------------------------------------------------------------------------

 
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full ratable share of all Revolving Credit
Advances.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
 (c)      Register.  The Agent, acting solely for this purpose as an agent of
the Borrowers (and such agency being solely for tax purposes), shall maintain at
the Agent’s Office a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  In
addition, the Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by any Borrower or any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
 (d)      Participations.  Any Lender may at any time, without the consent of,
or notice to, the Company or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or any Borrower or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
 
66

--------------------------------------------------------------------------------

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant.  Subject to the proviso in the first
sentence of this Section 9.07(d) and subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.11, 2.14 and 9.04(d) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender.
 
 (e)      Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.11 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  No
Participant shall be entitled to the benefits of Section 2.14 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.
 
 (f)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
 (g)      Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in its rights and other obligations under this Agreement
(the “Participation Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participation Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Note) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participation Register shall be
conclusive, and such Lender shall treat each person whose name is recorded in
the Participation Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
SECTION 9.08.  Designated Subsidiaries. (a)  Designation.  The Company may at
any time, and from time to time, upon not less than 15 Business Days’ notice,
notify the Agent that the Company intends to designate a Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement.  On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent and each
Lender of a Designation Letter duly executed by the Company and the
 
 
67

--------------------------------------------------------------------------------

 
 
respective Subsidiary and substantially in the form of Exhibit E hereto, such
Subsidiary shall thereupon become a “Designated Subsidiary” for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder.  The Agent shall promptly notify each Lender of the
Company’s notice of such pending designation by the Company and the identity of
the respective Subsidiary.  Following the giving of any notice pursuant to this
Section 9.08(a), if the designation of such Designated Subsidiary obligates the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.
 
  If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary organized under the laws of a jurisdiction outside of the United
States, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender organized in the same
jurisdiction as such Designated Subsidiary or another foreign jurisdiction
agreed to by such Lender and the Company, to act as the Lender in respect of
such Designated Subsidiary, and such Lender shall, to the extent of Advances
made to such Designated Subsidiary, be deemed for all purposes hereof to have
satisfied its Commitment hereunder in respect of such Designated Subsidiary.
 
 As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
outside of the United States, any Lender that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Designated
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing.  With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder including
any amounts due under Section 9.04(d), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
 
 (b)      Termination.  Upon the payment in full of all Advances of any
Designated Subsidiary then, so long as at the time no Notice of Revolving Credit
Borrowing or Notice of Competitive Bid Borrowing in respect of such Designated
Subsidiary is outstanding, such Subsidiary’s status as a “Designated Subsidiary”
shall terminate upon notice to such effect from the Agent to the Lenders (which
notice the Agent shall give promptly upon its receipt of a request therefor from
the Company).  Thereafter, the Lenders shall be under no further obligation to
make any Advance hereunder to such Designated Subsidiary.
 
 
68

--------------------------------------------------------------------------------

 
SECTION 9.09.  Confidentiality . Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any Note or any action or proceeding relating to this
Agreement or any Note or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.05(c) or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Company and its obligations, (g)
with the consent of the Company or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.  For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary relating to the Company or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.
 
  Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Company or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including United
States Federal and state securities laws.
 
SECTION 9.10.  Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
SECTION 9.11.  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
other electronic communication shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.12.  Jurisdiction, Etc. (a)  Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Agent, any Lender or
any Related Party of the foregoing in any way
 
 
69

--------------------------------------------------------------------------------

 
relating to this Agreement or any Note or the transactions relating hereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such  courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Notwithstanding the
foregoing sentence, each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each Designated Subsidiary that has its principal place of business
outside of the United States of America hereby agrees that service of process in
any such action or proceeding may be made upon the Company at its offices
specified in Section 9.02 (the “Process Agent”) and each such Designated
Subsidiary hereby irrevocably appoints the Process Agent its authorized agent to
accept such service of process, and agrees that the failure of the Process Agent
to give any notice of any such service shall not impair or affect the validity
of such service or of any judgment rendered in any action or proceeding based
thereon.  Each Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to such
Borrower at its address set forth in Section 9.02.  Nothing in this Agreement
shall affect any right that any party may otherwise have to serve legal process
in any other manner permitted by law.  To the extent that any Designated
Subsidiary has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such Designated Subsidiary hereby irrevocably
waives such immunity in respect of its obligations under this Agreement.
 
 (b)      Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court of the United States of America sitting in
New York City.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
SECTION 9.13.  Patriot Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.  The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
 
SECTION 9.14.  Survival of Representations and Warranties. All representations
and warranties made hereunder or in connection herewith shall survive the
execution and delivery hereof.  Such representations and warranties have been or
will be relied upon by the
 
 
70

--------------------------------------------------------------------------------

 
Agent and each Lender, regardless of any investigation made by the Agent or any
Lender or on their behalf and notwithstanding that the Agent or any Lender may
have had notice or knowledge of any Default at the time of any Borrowing, and
shall continue in full force and effect as long as any Advance or any other
obligation hereunder shall remain unpaid or unsatisfied.
 
SECTION 9.15.  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.15 if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
debtor relief laws, as determined in good faith by the Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
 
SECTION 9.16.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Note), the Company
and each other Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent and the Arrangers
are arm’s-length commercial transactions between the Company, each other
Borrower and their respective Affiliates, on the one hand, and the Agent and the
Arrangers, on the other hand, (B) each of the Company and the other Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Company and each other Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby; (ii) (A) the Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company, any other
Borrower or any of their respective Affiliates, or any other Person and (B)
neither the Agent nor any Arranger has any obligation to the Company, any other
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein; and
(iii) the Agent and the Arrangers and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, the other Borrowers and their respective Affiliates, and neither
the Agent nor any Arranger has any obligation to disclose any of such interests
to the Company, any other Borrower or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Company and the other Borrower
hereby waives and releases any claims that it may have against the Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 


 
71

--------------------------------------------------------------------------------

 
SECTION 9.17.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY NOTE OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 


 
72

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE HERSHEY COMPANY
 
By:  /s/Humberto P. Alfonso
Title:  Executive Vice President,
Chief Financial Officer and Chief Administration Officer


By:  /s/R.C. Stroh
Title:  Vice President and Treasurer
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By: /s/Maria A. McClain
Title:  Vice President
 
 

 


 
 

--------------------------------------------------------------------------------

 
 

 
 
Lenders

 
 
BANK OF AMERICA, N.A.
 
By: /s/J. Casey Cosgrove
Title:  Director
 

 
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/Sarah L. Freedman
Title:  Vice President
 

 
 
CITIBANK, N.A.
 
By:  /s/Allen Fisher
Title:  Vice President
 
By:   /s/Shannon A. Sweeney
Title:  Vice President
 

 
 
PNC BANK NATIONAL ASSOCIATION
 
By:  /s/Meredith Jermann
Title:  Vice President
 

 
 
UBS LOAN FINANCE LLC
 
By:  /s/Mary E. Evans
Title:  Associate Director Banking Products Services, US
 
By:  /s/Irja R. Otsa
Title:  Associate Director Banking Products Services, US
 
 
ROYAL BANK OF CANADA
 
By:  /s/G. David Cole
Title:  Authorized Signatory
 

         
 
US BANK NATIONAL ASSOCIATION
 
By:  /s/Peter Engel
Title:  Vice President
 
 
THE NORTHERN TRUST COMPANY
 
By:  /s/Peter J. Hallan
Title:  Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
By:  /s/Shuji Yabe
Title:  Managing Director
 

 
 
SOVEREIGN BANK
 
By:  /s/Carlos Calixto
Title:  Vice President
 

 
 
CIBC INC.
 
By:  /s/Dominic Sorresso
Title:  Executive Director
 
By:  /s/Eoin Roche
Title:  Executive Director
 

 
 
U.S. AGBANK, FCB, AS DISCLOSED AGENT
 
By:  /s/Travis W. Ball
Title:  Vice President
 

 
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
COMMITMENTS




Name of Initial Lender
Commitment
Bank of America, N.A.
$   135,000,000
JPMorgan Chase Bank
$   135,000,000
Citibank, N.A.
$   135,000,000
PNC Bank  National Association
$   135,000,000
UBS
$   105,000,000
Royal Bank of Canada
$   100,000,000
US Bank National Association
$     75,000,000
The Northern Trust Company
$     75,000,000
Sumitomo Mitsui Banking Corporation
$     75,000,000
Sovereign Bank
$     75,000,000
CIBC, Inc.
$     30,000,000
U.S. AgBank, FCB, as Disclosed Agent
$     25,000,000
TOTAL OF COMMITMENTS
$1,100,000,000





 




Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 4.01(c)
 
REQUIRED AUTHORIZATIONS AND APPROVALS
 


NONE


Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.02
 
AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


THE HERSHEY COMPANY:
P.O. Box 810
100 Crystal A Drive
Hershey, PA 17033
Attention: Treasury Department
Telephone:  717-534-7558
Telecopier: 717-534-6724
Electronic Mail: treasury@hersheys.com
Website Address:   www.hersheys.com
U.S. Taxpayer Indetification Number: 23-0691590












AGENT:

Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention:  Petra Rubio
Telephone:  925-675-8062
Telecopier:  888-969-9237
Electronic Mail:  petra.rubio@baml.com
Account No.:  3750836479
Ref:  The Hershey Company
ABA# 026009593


Other Notices as Agent:
Bank of America, N.A.
Agency Management
101 S. Tryon Street
Mail Code:  NC1-002-15-36
Charlotte, NC 28255
Attention:  Cindy Jordan
Telephone:  980-386-2359
Telecopier:  704-409-0883
Electronic Mail:  cynthia.t.jordan@baml.com




Five Year Credit Agreement
 
  4
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
 
U.S.$_______________                                                                                                                  
Dated: ____________
 
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender's
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances (as defined in the Credit Agreement referred to below)
made by the Lender to the Borrower pursuant to the Credit Agreement dated as of
[•] among The Hershey Company, the Lender and certain other lenders party
thereto, Bank of America, N.A., as administrative agent (the "Agent") for the
Lender and such other lenders, JPMorgan Chase Bank, N.A., as syndication agent,
Citibank, N.A. and PNC Bank, National Association, as documentation agents, and
Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers (as amended or modified from time to time, the "Credit Agreement"; the
terms defined therein being used herein as therein defined), outstanding on the
Termination Date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Agent, at the Agent's Office in same day
funds.  Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
 
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower and each other "Borrower" thereunder from time to time in
an aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance being evidenced by this Promissory Note, and
(ii) contains provisions in Sections 2.05(b) and 6.01 and Section 2.10,
respectively, for acceleration of the maturity hereof upon the happening of
certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
 


A-1-1
 
 

--------------------------------------------------------------------------------

 


The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
This promissory note shall be governed by, and construed in accordance with the
laws of the State of New York.
 


[NAME OF BORROWER]
 
By _________________   
Title:                                       



 
 
 


A-1-2
 
 

--------------------------------------------------------------------------------

 


ADVANCES AND PAYMENTS OF PRINCIPAL








 
 
Date
 
 
Amount
of
Advance
 
 
 
Interest
Rate
 
 
 
Interest
Period
 
 
Amount of
Principal
Paid
or Prepaid
 
 
Unpaid Principal
Balance
 
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                       



A-1-3
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE
 
U.S.$_______________                                                                                                               
Dated:  _______________
 
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the "Borrower"), HEREBY PROMISES TO PAY
to the order of _________________________ (the "Lender") for the account of its
Applicable Lending Office (as defined in the Credit Agreement dated as [●], 2011
among The Hershey Company, the Lender and certain other lenders party thereto,
Bank of America, N.A., as administrative agent (the "Agent") for the Lender and
such other lenders, JPMorgan Chase Bank, N.A., as syndication agent, Citibank,
N.A. and PNC Bank, National Association, as documentation agents, and Bank of
America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.
and PNC Capital Markets LLC, as joint lead arrangers and joint book managers (as
amended or modified from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined)), on _______________, the
principal amount of U.S.$_______________.
 
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
 
Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).
 
Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A. for the account of the Lender at the Agent’s
Office in same day funds.
 
This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, contains provisions in Sections 2.05(b) and 6.01 for acceleration
of the maturity hereof upon the happening of certain stated events.
 
The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
[NAME OF BORROWER]
 
 By  ________________ 
 Title:                                     


 
 


 
A-2-1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
 
Bank of America, N.A., as Agent
  for the Lenders party
  to the Credit Agreement
  referred to below
101 N Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
 
[Date]
 
Attention:  Bank Loan Syndications
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
[●], 2011 (as amended or modified from time to time, the "Credit Agreement", the
terms defined therein being used herein as therein defined), among The Hershey
Company, certain Lenders party thereto, Bank of America, N.A., as administrative
agent (the "Agent") for said Lenders, JPMorgan Chase Bank, N.A., as syndication
agent, Citibank, N.A. and PNC Bank, National Association, as documentation
agents, and Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and
joint book managers, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the "Proposed Revolving Credit Borrowing") as required by Section 2.02(a) of
the Credit Agreement:
 
(i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.
 
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
 
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.
 
[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
 
(A) the representations and warranties of the Company contained in Section 4.01
of the Credit Agreement (except the representations set forth in the last
sentence of subsection (e) thereof and in subsection (f) thereof (other than
clause (i)(B) thereof) are correct, immediately before and after giving effect
to the Proposed Revolving Credit
 


B-1-1
 
 

--------------------------------------------------------------------------------

 


Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date*[and the representations and warranties contained in the
Designation Letter of the undersigned is correct, before and after giving effect
to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date]; and
 
(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
 
Very truly yours,
 
[NAME OF BORROWER]
 
By   ____________________                                        
Title:
 

 
 
______________________________
 
*
This language should be added only if the Borrower is a Designated Subsidiary.

 


B-1-2
 
 

--------------------------------------------------------------------------------

 




EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING
 
Bank of America, N.A., as Agent
  for the Lenders party
  to the Credit Agreement
  referred to below
101 N Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
[Date]


 
Attention:  Bank Loan Syndications
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
[●], 2011 (as amended or modified from time to time, the "Credit Agreement", the
terms defined therein being used herein as therein defined), among The Hershey
Company, certain Lenders party thereto, Bank of America, N.A., as administrative
agent (the "Agent") for said Lenders, JPMorgan Chase Bank, N.A., as syndication
agent, Citibank, N.A. and PNC Bank, National Association, as documentation
agents, and Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and
joint book managers, and hereby gives you notice, irrevocably, pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the "Proposed
Competitive Bid Borrowing") is requested to be made:
 
 (A)          Date of Competitive Bid Borrowing                 
 ________________________
                                                           
 (B)          Principal Amount
 of Competitive Bid Borrowing                          
  ________________________
       
 (C)          [Maturity Date] [Interest Period]*                  
    ________________________     
 (D)          Interest Rate Basis
 (LIBO Rate or Fixed Rate)                      
              ________________________
  

 (E)           Interest Payment
Date(s)                                      ________________________
 
 (F)           ___________________                                     
________________________
 
 
 
 
 
____________________________________
 
*  Which shall be subject to the definition of "Interest Period" and end on or
before the Termination Date.
 



 


B-2-1 
 

--------------------------------------------------------------------------------

 


 (G)           ___________________                                                                                              ________________________
 
 (H)           ___________________                                                                                              ________________________
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
 
 (a)  the representations and warranties of the Company contained in Section 
4.01 (except the representations set forth in the last sentence of subsection
(e) thereof and in subsection (f) thereof (other than clause (i)(B) thereof))
are correct, immediately before and after giving effect to the Proposed
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date† [and the representations and warranties
contained in the Designation Letter of the undersigned is correct, before and
after giving effect to the Proposed Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date];
 
             (b)  no event has occurred and is continuing, or would result from
the Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default;
 
 (c)  no event has occurred and no circumstance exists as a result of which the
information concerning the undersigned that has been provided to the Agent and
each Lender by the undersigned in connection with the Credit Agreement would
include an untrue statement of a material fact or omit to state any material
fact or any fact necessary to make the statements contained therein, in the
light of the circumstances under which they were made, not misleading; and
 
             (d)  the aggregate amount of the Proposed Competitive Bid Borrowing
and all other Borrowings to be made on the same day under the Credit Agreement
is within the aggregate amount of the unused Commitments of the Lenders.
 
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.
 
Very truly yours,
 
[NAME OF BORROWER]
 
By   __________________    
Title:

 
________________________________ 
 
†
This language should be added only if the Borrower is a Designated Subsidiary.

 


B-2-2 
 

--------------------------------------------------------------------------------

 




EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).   Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.           Assignor:                         ___________________________
 
         ___________________________
 
2.           Assignee:                         ___________________________
 
         ___________________________
               

3.           Borrower(s):                     ___________________________
 



4.           Administrative Agent:  Bank of America, N.A., as the administrative
agent under the Credit Agreement
 
5.           Credit Agreement:   [●], 2011 among The Hershey Company (the
“Company”), the Lender and certain other lenders party thereto, Bank of America,
N.A., as administrative agent for the Lender and such other lenders, JPMorgan
Chase Bank, N.A., as syndication agent, Citibank, N.A. and PNC Bank, National
Association, as documentation agents, and





 



 


 
C-1 

--------------------------------------------------------------------------------

 
Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers.
 
 
 





 
6.           Assigned Interest:
 
Assignor
Assignee
Aggregate
Amount of
Commitment/
Advances
for all Lenders
Amount of
Commitment/
Advances
Assigned
Percentage
Assigned of
Commitment/
Advances
 
CUSIP
 Number
               
$________________
$_________
____________%
     
$________________
$_________
____________%
     
$________________
$_________
____________%
 





[7.           Trade Date:                      __________________]*
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By:  _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:  _____________________________
Title:
[Consented to and]+  Accepted:
 
BANK OF AMERICA, N.A., as
 
  Administrative Agent
 
By:         _________________________________
Title:
 
____________________________
 
*  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as
   of theTrade Date.
 
+  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement
 
 
 


  C-2
 

--------------------------------------------------------------------------------

 


[Consented to:]1
By:         _________________________________
Title:
 
_______________________ 
 
1  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
 
 
 


C-3 
 

--------------------------------------------------------------------------------

 





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Sections 5.01(h)(i) and (ii) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and
 

C-4 
 

--------------------------------------------------------------------------------

 

other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 



C-5 
 

--------------------------------------------------------------------------------

 



EXHIBIT D – FORM OF ASSUMPTION AGREEMENT
 
[Date]
 
Reference is made to the Credit Agreement, dated as of [●], 2011 (as amended or
modified from time to time, the "Credit Agreement", the terms defined therein
being used herein as therein defined), among The Hershey Company, certain
Lenders party thereto, Bank of America, N.A., as administrative agent (the
"Agent") for said Lenders, JPMorgan Chase Bank, N.A., as syndication agent,
Citibank, N.A. and PNC Bank, National Association, as documentation agents, and
Bank of America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers.  Capitalized terms used herein which are not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
 
The undersigned hereby agrees as follows:
 
1.           The undersigned (a) proposes to become a Lender pursuant to Section
2.05 of the Credit Agreement and hereby agrees with the Agent and the Borrower
that it shall become a Lender for purposes of the Credit Agreement (b)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assumption Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.07(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date (as defined below), it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to enter into Credit Agreement and is experienced in entering into
transactions of such type, (v) it has received a copy of the Credit Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Sections 5.01(h)(i) and
(ii) thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement, (vi) it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assumption Agreement; and (c) agrees that (i) it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.
 
2.           Following the execution of this Assumption Agreement, it will be
delivered to the Agent for acceptance and recording by the Agent.  The effective
date for this Assumption Agreement (the “Effective Date”) will be [●].
 
3.           Upon satisfaction of the applicable conditions set forth in Section
2.05 of the Credit Agreement and upon such acceptance and recording by the
Agent, as of the Effective
 
 

D-1 
 

--------------------------------------------------------------------------------

 

Date, the Assuming Lender shall be a party to the Credit Agreement and have all
of the rights and obligations of a Lender thereunder.
 
4.           This Assumption Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assumption Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assumption Agreement.  This Assumption Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
 
Very truly yours,
 
By: _________________
Name:
Title:


Accepted and agreed as of the date first above written:


 
BANK OF AMERICA, N.A.
 


 
By:  ____________________________
        Name:
        Title:
 

D-2 
 

--------------------------------------------------------------------------------

 




EXHIBIT E - FORM OF
DESIGNATION LETTER
 
 [DATE]
 
To Bank of America, N.A.,
  as Agent for the Lenders
  party to the Credit Agreement
  referred to below
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of [●], 2011 (the "Credit
Agreement") among The Hershey Company (the "Company"), the Lenders named
therein, Bank of America, N.A., as administrative agent (the "Agent") for said
Lenders, JPMorgan Chase Bank, N.A., as syndication agent, Citibank, N.A. and PNC
Bank, National Association, as documentation agents, and Bank of America Merrill
Lynch, J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and PNC Capital
Markets LLC, as joint lead arrangers and joint book managers.  For convenience
of reference, terms used herein and defined in the Credit Agreement shall have
the respective meanings ascribed to such terms in the Credit Agreement.
 
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (the "Designated Subsidiary"), as a "Designated Subsidiary" under
and for all purposes of the Credit Agreement.
 
The Designated Subsidiary, in consideration of each Lender's agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a "Designated
Subsidiary" and a "Borrower" under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lenders as follows:
 
1.           The Designated Subsidiary is a ____________ duly formed, validly
existing and in good standing under the laws of __________________ and is duly
qualified to transact business in all jurisdictions in which such qualification
is required.
 
2.           The execution, delivery and performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement and the Notes of
such Designated Subsidiary, and the consummation of the transactions
contemplated thereby, are within the Designated Subsidiary's corporate powers,
have been duly authorized by all necessary corporate action, and do not and will
not contravene (i) the charter or by-laws of the Designated Subsidiary or (ii)
law or any contractual restriction binding on or affecting the Designated
Subsidiary except as would not have a Material Adverse Effect.
 
3.           This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute the legal, valid and binding
obligations of the
 

E-1
 
 

--------------------------------------------------------------------------------

 

Designated Subsidiary enforceable against the Designated Subsidiary in
accordance with their respective terms except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors' rights generally.
 
4.           There is no pending or, to the knowledge of such Designated
Subsidiary, threatened action, suit, investigation, litigation or proceeding
including, without limitation, any Environmental Action, affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) could be reasonably likely to have a Material
Adverse Effect, or (ii) purports to effect the legality, validity or
enforceability of this Designation Letter, the Credit Agreement, any Note of the
Designated Subsidiary or the consummation of the transactions contemplated
thereby.
 
5.           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or administrative or regulatory body
or any other third party are required in connection with the execution, delivery
or performance by the Designated Subsidiary of this Designation Letter, the
Credit Agreement or the Notes of the Designated Subsidiary except for such
authorizations, consents, approvals, licenses, filings or registrations as have
heretofore been made, obtained or effected and are in full force and effect or
except as would not have a Material Adverse Effect.
 
6.           The Designated Subsidiary is not, and immediately after the
application by the Designated Subsidiary of the proceeds of each Advance will
not be, an "investment company", or an "affiliated person" of, or "promotor" or
"principal underwriter" for, an "investment company", as such terms are defined
in the Investment Company Act of 1940, as amended.
 
Very truly yours,
 
THE HERSHEY COMPANY


By_________________________
Title:
 


 
[THE DESIGNATED SUBSIDIARY]
 
By__________________________
Title:
 

E-2
 
 

--------------------------------------------------------------------------------

 





EXHIBIT F - FORM OF
ACCEPTANCE BY COMPANY AS PROCESS AGENT
 
[Date]
 
To each of the Lenders party
to the Credit Agreement (as defined
below) and to Bank of America, N.A.,
as Agent for said Lenders
 
[Name of Designated Subsidiary]
 
Ladies and Gentlemen:
 
Reference is made to (i) that certain Credit Agreement, dated as of [●], 2011,
among The Hershey Company (the "Company"), the Lenders named therein, Bank of
America, N.A., as administrative agent (the "Agent") for said Lenders, JPMorgan
Chase Bank, N.A., as syndication agent, Citibank, N.A. and PNC Bank, National
Association, as documentation agents, and Bank of America Merrill Lynch, J.P.
Morgan Securities LLC, Citigroup Global Markets Inc. and PNC Capital Markets
LLC, as joint lead arrangers and joint book managers (as hereafter amended,
supplemented or otherwise modified from time to time, the "Credit Agreement";
the terms defined therein being used herein as therein defined), and (ii) to the
Designation Letter, dated _________, pursuant to which __________ has become a
Borrower under the Credit Agreement.
 
Pursuant to Section 9.12(a) of the Credit Agreement, __________ has appointed
the Company (with an office on the date hereof at Corporate Headquarters, 100
Crystal A Drive, Hershey, Pennsylvania 17033-0810, United States) as Process
Agent to receive on behalf of ______________ service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding in any New York State or Federal court of the United States of
America sitting in New York City arising out of or relating to the Credit
Agreement.
 
The Company hereby accepts such appointment as Process Agent and agrees with
each of you that (i) the undersigned will not terminate or abandon the
undersigned agency as such Process Agent without at least six months' prior
notice to the Agent (and hereby acknowledges that the undersigned has been
retained for its services as Process Agent through __________), (ii) the
undersigned will maintain an office in the United States through such date and
will give the Agent prompt notice of any change of address of the undersigned,
(iii) the undersigned will perform its duties as Process Agent to receive on
behalf of ______________ service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any New York
State or Federal court of the United States of America sitting in New York City
arising out of or relating to the Credit Agreement and (iv) the undersigned will
forward forthwith to ______________ at its address at ________________ or, if
different, its then current address, copies of any summons, complaint and other
process which the undersigned receives in connection with its appointment as
Process Agent.
 

 
F-1 

--------------------------------------------------------------------------------

 

This acceptance and agreement shall be binding upon the undersigned and all
successors of the undersigned.
 
Very truly yours,
 
THE HERSHEY COMPANY
 
By_______________________

 
F-2 

--------------------------------------------------------------------------------

 




EXHIBIT G - FORM OF
OPINION OF
 GENERAL COUNSEL
OF THE COMPANY
 
[Effective Date]
 
To each of the Lenders party
  to the Credit Agreement referred
  to below and to Bank of America, N.A., as
  Agent for such Lenders
 
The Hershey Company
 
Ladies and Gentlemen:
 
This opinion is furnished to you pursuant to Section 3.01(g)(iv) of the Credit
Agreement, dated as of [●], 2011 (the "Credit Agreement"), among The Hershey
Company (the "Company"), the Lenders party thereto, Bank of America, as
administrative agent (the "Agent") for said Lenders, JPMorgan Chase Bank, N.A.,
as syndication agent, Citibank, N.A. and PNC Bank, National Association, as
documentation agents, and Bank of America Merrill Lynch, J.P. Morgan Securities
LLC, Citigroup Global Markets Inc. and PNC Capital Markets LLC, as joint lead
arrangers and joint book managers.  Terms defined in the Credit Agreement are
used herein as therein defined.
 
I am the General Counsel of the Company, and I have acted as counsel for the
Company in connection with the preparation, execution and delivery of the Credit
Agreement.
 
In that connection, I have examined:
 
 (1)           the Credit Agreement and the form of Revolving Credit Notes of
the Company;
 
 (2)           the documents furnished by the Company pursuant to Article III of
the Credit Agreement;
 
 (3)           the Amended and Restated Certificate of Incorporation of the
Company and all amendments thereto (the "Charter"); and
 
 (4)           The by-laws of the Company and all amendments thereto (the
"By-laws").
 
I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Company, certificates of public officials
and of officers of the Company, and agreements, instruments and other documents,
as I have deemed necessary as a
 


 
G-1 

--------------------------------------------------------------------------------

 


basis for the opinions expressed below.  In making such examinations, I have
assumed the genuineness of all signatures (other than those on behalf of the
Company), the authenticity of all documents submitted to me as originals and the
conformity to authentic original documents of all documents submitted to me as
certified, conformed or photographic copies.  As to questions of fact material
to such opinions, I have, when relevant facts were not independently established
by me, relied upon certificates of the Company or its officers or of public
officials and as to questions of fact and law, on opinions or statements by
other lawyers reporting to me.  I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Initial Lenders
and the Agent.
 
My opinions expressed below are limited to the law of the Commonwealth of
Pennsylvania, and, where applicable, the General Corporation Law of the State of
Delaware and the Federal law of the United States.
 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
2.           The execution, delivery and performance by the Company of the
Credit Agreement and, if requested, the Notes, and the consummation of the
transactions contemplated thereby, are within the Company's corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any law, rule or regulation
applicable to the Company (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) to the best of my
knowledge, any contractual or legal restriction binding on or affecting the
Company, except where such contravention would not be reasonably likely to have
a Material Adverse Effect.  The Credit Agreement and the Revolving Credit Notes
of the Company have been duly executed and delivered on behalf of the Company.
 
3.           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of the Credit Agreement and the Notes, except for the authorizations, approvals,
actions, notices and filings (i) listed on Schedule 4.01(c) to the Credit
Agreement, all of which have been duly obtained, taken, given or made and are in
full force and effect and (ii) where the Company's failure to receive, take,
give or make such authorization, approval, action, notice or filing would not
have a Material Adverse Effect.
 
4.           There are no pending or, to the best of my knowledge, threatened
actions, investigations, litigation or proceedings against the Company or any of
its Subsidiaries before any court, governmental agency or arbitrator that (a)
would be reasonably likely to have a Material Adverse Effect or (b) purport to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement or any of the Notes or the consummation of the transactions
contemplated thereby.
 


 
G-2 

--------------------------------------------------------------------------------

 


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.
 
Very truly yours,


 
G-3 

--------------------------------------------------------------------------------

 





EXHIBIT H - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY
 
[Date]
 
To each of the Lenders party
to the Credit Agreement
referred to below,
and to Bank of America, N.A., as Agent
for said Lenders
 
Ladies and Gentlemen:
 
In my capacity as counsel to _____________________ ("Designated
Subsidiary"), I have reviewed that certain Credit Agreement, dated as of [●],
2011 (the "Credit Agreement"), among The Hershey Company (the "Company"), the
Lenders party thereto, Bank of America, as administrative agent (the "Agent")
for said Lenders, JPMorgan Chase Bank, N.A., as syndication agent, Citibank,
N.A. and PNC Bank, National Association, as documentation agents, and Bank of
America Merrill Lynch, J.P. Morgan Securities LLC, Citigroup Global Markets Inc.
and PNC Capital Markets LLC, as joint lead arrangers and joint book
managers.  Terms defined in the Credit Agreement are used herein as therein
defined.  In connection therewith, I have also examined the following documents:
 
(i)           The Designation Letter (as defined in the Credit Agreement)
executed by the Designated Subsidiary.
 
[such other documents as counsel may wish to refer to]
 
I have also reviewed such matters of law and examined the original, certified,
conformed or photographic copies of such other documents, records, agreements
and certificates as I have considered relevant hereto.  As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Designated Subsidiary or of
its officers or of public officials and as to questions of fact and law, on
opinions or statements by other lawyers reporting to me.  I have assumed (i) the
due execution and delivery, pursuant to due authorization, of each of the
documents referred to above by all parties thereto other than the Designated
Subsidiary, (ii) the authenticity of all such documents submitted to us as
originals and (iii) the conformity to originals of all such documents submitted
to me as certified, conformed or photographic copies.
 
My opinions expressed below are limited to ________________ and the State of New
York.
 
Based upon the foregoing, and upon such investigation as I have deemed
necessary, I am of the following opinion:


H-1
 
 

--------------------------------------------------------------------------------

 


1.           The Designated Subsidiary (a) is a corporation duly incorporated,
validly existing and in good standing under the laws of
_________________________, (b) is duly qualified in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed and (c) has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.


2.           The execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement and its Revolving
Credit Notes, and the consummation of the transactions contemplated thereby, are
within the Designated Subsidiary's corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) any provision of
the charter or by-laws or other constituent documents of the Designated
Subsidiary, (ii) any law, rule or regulation applicable to the Designated
Subsidiary or (iii) any contractual or legal obligation or restriction binding
on or affecting the Designated Subsidiary, except where such contravention would
not be reasonably likely to have a Material Adverse Effect.  The Designation
Letter and each Revolving Credit Note of the Designated Subsidiary has been duly
executed and delivered on behalf of the Designated Subsidiary.


3.           The Designation Letter of the Designated Subsidiary, the Credit
Agreement and the Revolving Credit Notes of the Designated Subsidiary are, and
each other Note of the Designated Subsidiary when executed and delivered under
the Credit Agreement will be, legal, valid and binding obligations of the
Designated Subsidiary enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors' rights generally or by the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.


4.           There is no pending, or to the best of my knowledge, threatened
action, investigation, litigation or proceeding at law or in equity against the
Designated Subsidiary before any court, governmental agency or arbitrator that
would be reasonably likely to have a Material Adverse Effect or that purports to
affect the legality, validity, binding effect or enforceability of the
Designation Letter of the Designated Subsidiary, the Credit Agreement or any
Revolving Credit Note of the Designated Subsidiary, or the consummation of the
transactions contemplated thereby.


H-2
 
 

--------------------------------------------------------------------------------

 


5.           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of its Designation Letter, the Credit Agreement or the
Notes of the Designated Subsidiary except for such authorizations, consents,
approvals, actions, notices or filings as have heretofore been made, obtained or
affected and are in full force and effect.


This opinion letter may be relied upon by you only in connection with the
transaction being consummated pursuant to the Credit Agreement and may not be
used or relied upon by any other person for any other purpose.


 
Very truly yours,
 


 


 





